

RESEARCH COLLABORATION AND LICENSE AGREEMENT


This Research Collaboration and License Agreement (the “Agreement”) is entered
into as of the 13th day of January 2010 (the “Effective Date”) by and between
GenVec, Inc., a Delaware corporation, having an office at 65 West Watkins Mill
Road, Gaithersburg, Maryland 20878 (“GenVec”), and Novartis Institutes for
BioMedical Research, Inc., a Delaware corporation having an office at 250
Massachusetts Avenue, Cambridge, Massachusetts 02139 (“Novartis”).


INTRODUCTION


1.
GenVec has developed Adenovectors (defined below), Atonal Vectors (defined
below) and Gene Fragments (defined below) and possesses certain intellectual
property relating thereto.



2.
Novartis desires to exclusively license from GenVec such intellectual property
for the purpose of researching, developing and commercializing Products (defined
below), and GenVec desires to grant such a license to Novartis in accordance
with the terms and conditions of this Agreement.



In consideration of the mutual covenants contained herein, and other good and
valuable consideration, the receipt of which is hereby acknowledged, Novartis
and GenVec agree as follows:


1.
DEFINITIONS

 
When used in this Agreement, each of the following terms, whether used in the
singular or plural, shall have the meanings set forth in this Section 1.


1.1             “Accounting Standards” means, with respect to GenVec, US GAAP
(United States Generally Accepted Accounting Principles), and means, with
respect to Novartis, the IFRS (International Financial Reporting Standards), in
each case, as generally and consistently applied throughout the Party’s
organization.
 
1.2             “[*]” shall mean [*].
 
1.3             “Adenovectors” shall mean the vectors listed in Exhibit A and
any derivatives of the foregoing that are Controlled by GenVec or its
Affiliates.
 
1.4             “Affiliate” means, with respect to a Party, any Person that
controls, is controlled by, or is under common control with that Party.  For the
purpose of this definition, “control” shall mean, direct or indirect, ownership
of fifty percent (50%) or more of the shares of stock entitled to vote for the
election of directors, in the case of a corporation, or fifty percent (50%) or
more of the equity interest in the case of any other type of legal entity,
status as a general partner in any partnership, or any other arrangement whereby
the entity or Person controls or has the right to control the board of directors
or equivalent governing body of a corporation or other entity, or the ability to
cause the direction of the management or policies of a corporation or other
entity.  In the case of entities organized under the laws of certain countries,
the maximum percentage ownership permitted by law for a foreign investor may be
less than fifty percent (50%), and in such case such lower percentage shall be
substituted in the preceding sentence, provided that such foreign investor has
the power to direct the management and policies of such entity.  In the case of
Novartis, “Affiliates” shall also expressly be deemed to include the Novartis
Institute for Functional Genomics, Inc., the Friedrich Miescher Institute for
Biomedical Research and their respective Affiliates.
 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

--------------------------------------------------------------------------------

 
 
1.5             “Annual Net Sales” means the Net Sales of a Covered Product in
the Territory during a Calendar Year.
 
1.6             “Atonal Vector” means an Adenovector comprising a Gene Fragment.
 
1.7             “[*] License Agreement” means the Exclusive License Agreement
between GenVec and [*], as amended by the First Amendment thereto dated J[*],
and as may be further amended after the Effective Date in accordance with
Sections 2.1 and 11.3.
 
1.8             “[*] Patent Rights” means all Patent Rights licensed to GenVec
under the [*] License Agreement.
 
1.9             “Business Day” means any day other than a Saturday or a Sunday
on which the banks in both Boston, Massachusetts and Gaithersburg, Maryland are
open for business.
 
1.10           “Calendar Quarter” means the respective periods of three (3)
consecutive calendar months ending on March 31, June 30, September 30 and
December 31.
 
1.11           “Calendar Year” means a period of twelve (12) consecutive
calendar months ending on December 31.  For purposes hereof, the period from the
Effective Date through December 31, 2010 shall be deemed the first (1st)
Calendar Year.
 
1.12           “CFR” means the United States Code of Federal Regulations.
 
1.13           “Clinical Trial” means a Phase I Clinical Trial, a Phase IIb
Clinical Trial or a Phase III Clinical Trial.
 
1.14           “Commercially Reasonable Efforts” means the expenditure of those
efforts and resources used consistent with the usual practice of Novartis in
pursuing development or commercialization of its other similar pharmaceutical
products with similar market potential and at a similar stage in development.
 
1.15           “Competing Product” means any pharmaceutical or biologic
composition used in or for the treatment of hearing loss or vestibular
disorders, including any biogeneric or biosimilar products.
 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 
2

--------------------------------------------------------------------------------

 
 
1.16          “Confidential Information” means, with respect to a Party (the
“Disclosing Party”), information, regardless of the form in which that
information is constituted, which (a) is treated by the Disclosing Party as
confidential; and (b) relates either directly or indirectly to the business of
such Disclosing Party or its Affiliates or the Third Party from whom the
Disclosing Party received such information.
 
Confidential Information of the Disclosing Party excludes any information that
the other Party (the “Receiving Party”) can establish by written records or
other written evidence:


  (i)           was known by the Receiving Party prior to the receipt from the
Disclosing Party;
 
  (ii)          was disclosed to the Receiving Party by a Third Party having the
right to do so;
 
  (iii)        was, or subsequently became, publicly known through no fault of
the Receiving Party, its Affiliates or any of the officers, directors, employees
or agents of the Receiving Party or its Affiliates; or
 
  (iv)          was concurrently or subsequently developed by personnel of the
Receiving Party without having had access to the Disclosing Party’s Confidential
Information.
 
1.17           “Control” or “Controlled” means, with respect to any Intellectual
Property Right, the possession of the right (whether by ownership, license or
otherwise (other than pursuant to a license granted under this Agreement)), to
assign, or grant a license, sublicense or other right to or under, such
Intellectual Property Right as provided for herein without violating the terms
of any agreement or other arrangement with any Third Party.
 
1.18           “Cover”, “Covered” or “Covering” means, with respect to a patent,
that, in the absence of a license granted to a Person under a Valid Claim
included in such patent, the research, development, use, making, having made,
marketing, offer for sale, sale, having sold, distribution, importation or
exportation by such Person of an invention claimed in such patent would infringe
such Valid Claim.
 
1.19           “Covered Product” means any Product, the research, development,
use, making, having made, marketing, offer for sale, sale, having sold,
distribution, importation or exportation of which by Novartis, its Affiliates or
its Sublicensees in the Territory is Covered by a Valid Claim included in the
Product Patent Rights.
 
1.20           “EMEA” means the European Medicines Agency or any successor
entity thereto.
 
1.21           “Executive Officer” means, with respect to GenVec, GenVec’s Chief
Executive Officer, and with respect to Novartis, the Global Head, Strategic
Alliances of NIBR.
 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 
3

--------------------------------------------------------------------------------

 

1.22           “FDA” means the United States Food and Drug Administration or any
successor entity thereto.
 
1.23           “Field” means all fields of use.
 
1.24           “First Commercial Sale” means, with respect to a Product, the
first sale of such Product by or under the authority of Novartis, an Affiliate
of Novartis, or their licensees or sublicensees to a Third Party in a country
following Regulatory Approval of such Product in that country or, if no such
Regulatory Approval or similar approval is required, the date upon which such
Product is first commercially sold in such country; provided that First
Commercial Sale shall not include any distribution or other sale solely for
so-called treatment investigational new drug sales, named patient sales,
compassionate or emergency use sales or pre-license sales.
 
1.25           “First Indication” means hearing loss Indications in humans.
 
1.26           “First Patient First Visit” means, with respect to a Covered
Product, the administration of the first dose of such Covered Product to the
first patient at such patient’s first visit in a Phase I Clinical Trial, Phase
IIb Clinical Trial or Phase III Clinical Trial, as applicable.
 
1.27           “FTE”  means the equivalent of the work of one (1) GenVec
scientist, full time for one year, which equates to one thousand nine hundred
twenty (1920) hours per year of work on or directly related to the Research
Collaboration.  Overtime and work on weekends, holidays and the like shall not
be counted with any multiplier (i.e., time-and-a-half or double time) toward the
number of hours that are used to calculate the number of FTEs under this
Agreement.  GenVec shall ensure that each FTE assigned to the Research
Collaboration has the appropriate level of expertise, experience, training and,
where applicable, licenses, necessary to perform the Research
Collaboration.  For the avoidance of doubt, FTE activities shall be restricted
to the performance and oversight of scientific work related directly to the
Research Collaboration and shall exclude time spent on administrative work and
time spent in travel.  For purposes of clarity, a single individual who works
more than one thousand nine hundred twenty (1920) hours in a single year shall
be treated as one FTE regardless of the number of hours worked.
 
1.28           “FTE Rate” means a rate per FTE equal to [*] (which may be
prorated on a daily or hourly basis as necessary) with respect to Research
Collaboration activities conducted pursuant to this Agreement.  “FTE Rate”
includes direct and indirect costs of internal scientific, medical, technical or
commercial personnel (including personnel and travel expenses, but, for the
avoidance of doubt, does not include the costs of managerial, financial, legal
or business development personnel).
 
1.29           “Gene Fragments” means (i) animal atonal genes or gene fragments,
(ii) human atonal genes (HATH1) or gene fragments, and (iii) nucleic acid
encoding an atonal protein polypeptide or peptide.
 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 
4

--------------------------------------------------------------------------------

 
 
1.30           “GenVec Indemnitees” means GenVec, its Affiliates, and the
agents, directors, officers and employees of GenVec and its Affiliates.
 
1.31           “GenVec IP” means, collectively, Product IP and Production IP,
and specifically excludes Research Collaboration IP and Joint IP.
 
1.32           “GenVec Know-How” means all Product Know-How and Production
Know-How.
 
1.33           “GenVec Patent Rights” means all Product Patent Rights and
Production Patent Rights.  The GenVec Patent Rights that exist as of the
Effective Date are set forth in Exhibit B.  For the avoidance of doubt, the
Patent Rights Controlled by GenVec include the [*] Patent Rights.
 
1.34           “Governmental Authority” means any court, agency, department,
authority or other instrumentality of any national, state, county, city or other
political subdivision.
 
1.35           “IND” means an Investigational New Drug Application or similar
foreign application or submission for approval to conduct human clinical
investigations.
 
1.36           “Indication” means any disease, condition or syndrome.
 
1.37           “Intellectual Property Rights” means Patent Rights, Know-How,
trade secret rights, copyrights, trademarks and other forms of proprietary
rights.
 
1.38           “Joint IP” means Joint Know-How, Joint Patent Rights and any
other Intellectual Property Rights covering the Joint Know-How.  Joint IP
specifically excludes Research Collaboration IP and GenVec IP.
 
1.39           “Joint Know-How” means all Know-How invented, developed,
conceived, reduced to practice or authored jointly by or on behalf of Novartis
and its Affiliates, on the one hand, and GenVec and its Affiliates, on the other
hand, during the Term and in course of researching, developing, using, making,
having made, marketing, offering to sell, selling, having sold, distributing,
importing, exporting or otherwise commercializing Atonal Vectors, Gene Fragments
and/or Products.
 
1.40           “Joint Patent Rights” means all Patent Rights throughout the
world covering the Joint Know-How.
 
1.41           “Know-How” means any information, ideas, data, inventions, works
of authorship, materials (including biological and chemical materials), trade
secrets or technology  whether or not proprietary or patentable, all to the
extent not covered by Patent Rights, and whether stored or transmitted in oral,
documentary, electronic or other form, including all Regulatory Documentation.
 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 
5

--------------------------------------------------------------------------------

 

1.42           “Law” means any law, statute, rule, regulation, ordinance or
other pronouncement having the effect of law, of any federal, national,
multinational, state, provincial, county, city or other political subdivision.
 
1.43           “Loss of Market Exclusivity” means with respect to any Product in
the relevant country, (a) the Net Sales of such Product in that country in any
Calendar Year are less than [*] of the Product’s highest level of Net Sales in
such country in any preceding Calendar Year, and (b) the decline in such sales
is reasonably attributable in material part to the marketing or sale in such
country of a Competing Product by Third Parties in such country, as measured in
the local currency, and which Competing Product sales are evidenced by
independent market data, such as that published by IMS.
 
1.44           “Major EU Countries” means France, Germany, Italy, Spain and the
United Kingdom.
 
1.45           “Net Sales” means the net sales invoiced by Novartis or any of
its Affiliates or Sublicensees for any Product sold to Third Parties other than
Sublicensees in bona fide, arms length transactions, as determined in accordance
with Novartis’ Accounting Standards as consistently applied, less a deduction of
[*] for direct expenses related to the sales of Product, distribution and
warehousing expenses and uncollectible amounts on previously sold
products.  With respect to the calculation of Net Sales:
 
 (a)          Net Sales only include the value charged or invoiced on the first
arm’s length sale to a Third Party; any sales between or among Novartis and its
Affiliates and Sublicensees shall be disregarded for purposes of calculating Net
Sales;
 
 (b)          If a Product is delivered to the Third Party before being invoiced
(or is not invoiced), Net Sales will be calculated at the time all the revenue
recognition criteria under Novartis’ Accounting Standards are met;
 
 (c)          If a Product is sold or otherwise disposed for value (such as
barter or counter trade) other than in an arm’s length transaction exclusively
for money, Net Sales will be calculated on the value of the non-cash
consideration received or the fair market price (if higher) of the Product in
the country of sale or disposal;
 
 (d)          In the event the Product is sold in a finished dosage form
containing the Product in combination with one or more other active
ingredient(s) (a “Combination Product”), the Net Sales will be calculated by
multiplying the net sales of the Combination Product (calculated as above) by
the fraction, A/(A+B) where A is the weighted average sale price (by sales
volume) in the relevant country of the Product as the sole active ingredient in
finished form, and B is the weighted average sale price (by sales volume) in
that country of the product(s) containing the other component(s) as the sole
active ingredient(s) in finished form.  If the weighted average sale price
cannot be determined for the Product and other product(s) containing such other
active ingredient(s), the calculation of Net Sales for Combination Products will
be agreed by the Parties based on the relative value contributed by each
component (each Party’s agreement not to be unreasonably withheld or delayed). 
 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 
6

--------------------------------------------------------------------------------

 
 
1.46           “Novartis Indemnitees” means Novartis, its Affiliates, and the
agents, directors, officers and employees of Novartis and its Affiliates.
 
1.47           “Party” means GenVec or Novartis and “Parties” means GenVec and
Novartis.
 
1.48           “Patent Rights” means (a) any patents and certificates of
invention; (b) patent applications (including provisional applications); (c) all
patents and patent applications issuing from, based on or corresponding to any
of the foregoing; (d) any substitutions, extensions (including supplemental
protection certificates), registrations, confirmations, reissues, divisionals,
continuations, continuations-in-part, re-examinations, renewals and foreign
counterparts thereof; and (e) all patents or patent applications claiming the
priority date(s) of any of the foregoing.
 
1.49           “Patent Term Extension” means any patent term extension,
adjustment or restoration or supplemental protection certificates.
 
1.50           “Person” means any individual, corporation, limited or general
partnership, limited liability company, joint venture, trust, unincorporated
association, governmental body, authority, bureau or agency, or any other entity
or body.
 
1.51           “Personal Information” means any information that can be used to
identify, describe, locate or contact an individual, including (a) name or
initials; (b) home or other physical address; (c) telephone number; (d) email
address or online identifier associated with the individual; (e) social security
number or other similar government identifier; (f) employment, financial or
health information; (g) information specific to an individual’s physical,
physiological, mental, economic, racial, political, ethnic, ideological,
cultural or social identity; (h) photographs; (i) dates relating to the
individual (except years alone); (j) financial account numbers; (k) genetic
material or information; (l) business contact information and (m) any other
information relating to an individual that, alone or in combination, with any of
the above, can be used to identify an individual.
 
1.52           “Phase I Clinical Trial” means any clinical study conducted on
sufficient numbers of human subjects to establish that the Product is reasonably
safe for continued testing and to support its continued testing in clinical
trials.  “Phase I Clinical Trial” shall include any clinical trial that would
satisfy requirements of 21 C.F.R. § 312.21(a) or its non-United States
equivalent.
 
1.53           “Phase IIb Clinical Trial” means a human clinical trial of a
Product that is intended to evaluate the effectiveness of such Product in human
patients for purposes of identifying the appropriate dose for a Phase III
Clinical Trial for a particular Indication or Indications in human subjects with
the disease or Indication under study or that would otherwise satisfy the
requirements of 21 CFR 312.21(b) or its non-United States equivalent.
 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 
7

--------------------------------------------------------------------------------

 
 
1.54           “Phase III Clinical Trial” means a human clinical trial of a
Product in patients, which trial is designed to: (a) establish that a Product is
safe and efficacious for its intended use; (b) define warnings, precautions and
adverse reactions that are associated with the Product in the dosage range to be
prescribed; (c) support Regulatory Approval of such Product; and (d) be
consistent with 21 CFR § 312.21(c) or its non-United States equivalent.
 
1.55           “Prior Confidentiality Agreement” means the Confidentiality
Agreement by and between the Parties, dated June 4, 2009, as amended October 5,
2009.
 
1.56           “Product” means a composition or therapy in the Field that
contains, incorporates or employs either of (a) an Atonal Vector; or (b) a Gene
Fragment.
 
1.57           “Product IP” means all Product Know-How and Product Patent
Rights.
 
1.58           “Product Know-How” means all Know-How in the Territory that (a)
is Controlled by GenVec or any of its Affiliates as of the Effective Date or
during the Term, and (b) (i) consists of or relates to Gene Fragments, Atonal
Vectors, Adenovectors or Products and/or (ii) is necessary or useful for the
exercise of the Product Patent Rights.
 
1.59           “Product Patent Rights” means all Patent Rights that (a) are
Controlled by GenVec or any of its Affiliates as of the Effective Date or during
the Term; and (b) Cover Gene Fragments, Atonal Vectors, Adenovectors or
Products.
 
1.60           “Product IP Royalty Term” means, with respect to a Covered
Product and a country, the period of time beginning with the First Commercial
Sale of such Covered Product in such country and continuing until the earlier of
(a) the expiration of the last Valid Claim of the Product Patent Rights Covering
the manufacture, use or sale of such Covered Product in such country, and (b)
the first day of the Calendar Year following a Calendar Year in which there is a
Loss of Market Exclusivity in such country.
 
1.61           “Production IP” means all Production Know-How and Production
Patent Rights.
 
1.62           “Production Know-How” means all Know-How in the Territory that
(a) is Controlled by GenVec or any of its Affiliates as of the Effective Date or
during the Term, and (b) is reasonably necessary or useful for researching,
developing, using, making, having made, marketing, offering to sell, selling,
having sold, distributing, importing, exporting or otherwise commercializing
Adenovectors, Gene Fragments or Products, including the[*] master cell bank and
the master viral bank(s) Controlled by GenVec; provided that Production IP
specifically excludes Joint Know-How, Research Collaboration IP and Product
Know-How.
 
1.63           “Production Patent Rights” means all Patent Rights in the
Territory that (a) are Controlled by GenVec or any of its Affiliates as of the
Effective Date or during the Term, and (b) are reasonably necessary or useful
for researching, developing, using, making, having made, marketing, offering to
sell, selling, having sold, distributing, importing, exporting or otherwise
commercializing Adenovectors, Gene Fragments or Products; provided that
Production Patent Rights specifically excludes Joint Patent Rights, Research
Collaboration IP and Product Patent Rights.
 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 
8

--------------------------------------------------------------------------------

 
 
1.64           “Production IP Royalty Term” means, with respect to a Product and
a country, the period of time beginning with the expiration of the Product IP
Royalty Term and continuing five (5) years thereafter.
 
1.65           “Regulatory Approval” means, with respect to a Product in any
country or jurisdiction, any approval (including when applicable approval for
clinical trials and where required or necessary, as a matter of reasonable
commercial practice, pricing and reimbursement approvals), registration, license
or authorization from a Regulatory Authority in a country or other jurisdiction
that is necessary to market and sell such Product in such country or
jurisdiction.
 
1.66           “Regulatory Authority” means any governmental agency or authority
responsible for granting Regulatory Approvals for Products, including the FDA,
EMEA and any corresponding national or regional regulatory authorities.
 
1.67           “Regulatory Documentation” means, with respect to a Product, all
INDs, Regulatory Approvals, pre-clinical and clinical data and information,
regulatory materials, drug dossiers, master files, and any other reports,
records, regulatory correspondence and other materials relating to the
pre-clinical and clinical development and Regulatory Approval of such Product,
or required to manufacture, distribute and sell such Product, including any
safety database.
 
1.68           “Research Collaboration” shall mean the collaboration between the
Parties regarding the development of Products, which the Parties shall conduct
pursuant to the terms of Section 4.1.
 
1.69           “Research Collaboration IP” means all inventions, discoveries,
Know-How, Patent Rights and other Intellectual Property Rights that are
conceived, discovered, developed or otherwise made or created by employees,
agents and consultants of GenVec, solely or jointly with Novartis and its
Affiliates, either in the course of the Research Collaboration or in the course
of providing support and expertise pursuant to Section 4.2.  Research
Collaboration IP specifically excludes GenVec IP and Joint IP.
 
1.70           “Research Collaboration Term” shall mean the period commencing on
the Effective Date and ending two (2) years after the Effective Date, subject to
Novartis’ ability to terminate the Research Collaboration pursuant to Section
4.1(b).
 
1.71           “Royalty Term” means, with respect to a Product and a country,
the Product IP Royalty Term and the Production IP Royalty Term.
 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 
9

--------------------------------------------------------------------------------

 
 
1.72           “Sales & Royalty Report” means a written report or reports
showing each of: (a) the Net Sales of each Product in the Territory during the
reporting period by Novartis and its Affiliates and Sublicensees and the
calculation thereof and (b) the royalties payable, in United States Dollars,
which shall have accrued hereunder with respect to such Net Sales.
 
1.73           “Second Indication” means non-hearing loss Indications in humans.
 
1.74           “Sublicensee” means a Person to whom Novartis, or its Affiliate
or another Sublicensee, has granted a sublicense in accordance with the terms of
this Agreement, but specifically excludes distributors and wholesalers so long
as such distributors and wholesalers are not Affiliates of Novartis.
 
1.75            “Territory” means the world.
 
1.76           “Third Party” means any Person other than the Parties and their
Affiliates.
 
1.77           “U.S.C.” means the United States Code.
 
1.78           “Valid Claim” means a claim in an issued, unexpired patent within
the GenVec Patent Rights that: (a) has not lapsed or been finally cancelled,
withdrawn, abandoned, refused, or rejected by any administrative agency or other
body of competent jurisdiction, that is unappealable or unappealed within the
time allowed for appeal, (b) has not been revoked, held invalid, or declared
unpatentable or unenforceable in a decision of a court or other body of
competent jurisdiction that is unappealable or unappealed within the time
allowed for appeal, (c) has not been rendered unenforceable through disclaimer
or otherwise, (d) has not been found to be a claim to which the patentee is not
entitled through an interference proceeding for which a final decision has been
entered by the Board of Patent Appeals and Interferences (or its equivalent) and
the interference is terminated and (e) has not been explicitly disclaimed, or
admitted by GenVec to be invalid or unenforceable through reissue, disclaimer or
otherwise.
 
1.79           Other Defined Terms.  Each of the following definitions is set
forth in the section of this Agreement indicated below:
 
Definition
 
Section
Agreement
 
Preamble
Alliance Manager
 
3.1
Auditee
 
6.8(b)
Audit Rights Holder
 
6.8(b)
Audit Team
 
6.8(b)
Bankruptcy Code
 
2.3
[*]
 
1.7
Breaching Party
 
13.2(b)
Combination Product
 
1.45
Common Stock Purchase Agreement
 
6.1(b)

 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

10

--------------------------------------------------------------------------------


 
Definition
 
Section
Convicted Entity
 
11.4(d)
Convicted Individual
 
11.4(d)
Debarred Entity
 
11.4(b)
Debarred Individual
 
11.4(a)
Disclosing Party
 
1.16
Effective Date
 
Preamble
Excluded Entity
 
11.4(c)
Excluded Individual
 
11.4(c)
GenVec
 
Preamble
GenVec Atonal Vector Patent Rights
 
7.2(a)(i)
HIPAA
 
8.4(a)
JSC
 
3.2(a)
Losses
 
9.1
Milestone
 
6.2
Milestone Payment
 
6.2
Novartis
 
Preamble
Non-Breaching Party
 
13.2(b)
Paragraph IV Certification
 
7.4(a)
Prior License
 
2.1
Receiving Party
 
1.16
Research Collaboration Plan
 
4.1(a)
Severed Clause
 
14.10
Term
 
13.1

 
1.80           Construction.  In construing this Agreement, unless expressly
specified otherwise;
 
  (a)         references to Sections and Exhibits are to sections of, and
exhibits to, this Agreement;
 
  (b)         use of either gender includes the other gender, and use of the
singular includes the plural and vice versa;
 
  (c)         headings and titles are for convenience only and do not affect the
interpretation of this Agreement;
 
  (d)         any list or examples following the word “include” or “including”
shall be interpreted without limitation to the generality of the preceding
words; and
 
  (e)         the language used in this Agreement shall be deemed to be the
language chosen by the Parties to express their mutual intent, and no rule of
strict construction shall be applied against either Party.
 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 
11

--------------------------------------------------------------------------------

 
 
2.
LICENSES

 
2.1           Licenses to Novartis.
 
(a)          Grants.  Subject to the rights retained by GenVec pursuant to
Section 2.2 and the other terms and conditions of this Agreement, GenVec hereby
grants to Novartis and its Affiliates (i) an exclusive (even as to GenVec and
its Affiliates), royalty-bearing, sublicenseable (in accordance with Section
2.1(b)), non-transferable (except in accordance with Section 14.1) license,
under the Product IP, to research, develop, use, make, have made, market, offer
to sell, sell, have sold, distribute, import, export and otherwise commercialize
Atonal Vectors, Gene Fragments and/or Products in the Field in the Territory,
(ii) a non-exclusive, royalty-bearing, sublicensable (in accordance with Section
2.1(b)), non-transferable (except in accordance with Section 14.1) license,
under the Product IP to use, make, have made, import and export the Adenovectors
solely for (A) research purposes in the Field in the Territory and (B)
exercising the license grants set forth in subclauses (i) or (iii) of this
Section 2.1(a); (iii) a non-exclusive, royalty-bearing, sublicenseable (in
accordance with Section 2.1(b)), non-transferable (except in accordance with
Section 14.1) license, under the Production IP, to research, develop, use, make,
have made, market, offer to sell, sell, have sold, distribute, import, export
and otherwise commercialize Atonal Vectors, Gene Fragments and/or Products in
the Field in the Territory; and (iv) a non-exclusive, royalty-bearing,
sublicensable (in accordance with Section 2.1(b)), non-transferable (except in
accordance with Section 14.1) license, under the Production IP, to use, make,
have made, import and export the Adenovectors solely for (A) research purposes
in the Field in the Territory and (B) exercising the license grants set forth in
subclauses (i) or (iii) of this Section 2.1(a).  Notwithstanding the foregoing,
Novartis acknowledges that prior to the Effective Date GenVec granted a license
to [*] and patent applications or foreign patents claiming priority therefrom in
the field of [*] (the “Prior License”) and that GenVec obtained the [*] Patent
Rights subject to and conditioned upon the terms of the [*] License Agreement,
and that the foregoing licenses are subject to, and limited by, the Prior
License and the [*] License Agreement, respectively, provided that GenVec shall
not modify or amend the Prior License or the [*] License Agreement in any manner
without Novartis’ prior written consent, such consent (with respect to the Prior
License only) not to be unreasonably withheld, delayed or conditioned.  For the
avoidance of doubt, nothing in this Agreement shall be construed as granting to
Novartis or its Affiliates or Sublicensees any rights to commercialize any
Adenovector (whether itself or in combination with any other rights), except and
solely to the extent (A) that such Adenovector constitutes an Atonal Vector, and
(B) is covered by the license grants in Section 2.1(a)(i) or Section
2.1(a)(iii).
 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 
12

--------------------------------------------------------------------------------

 

(b)         Sublicense and Subcontract Rights.  Novartis may exercise its rights
and perform its obligations under this Agreement itself or through any of its
Affiliates without the prior written consent of GenVec; provided, that each such
Affiliate shall be bound by the terms and conditions of this Agreement and the
exercise of any such rights or the performance of such obligations by an
Affiliate of Novartis shall not relieve Novartis of its obligations under this
Agreement.  Subject to this Section 2.1(b), Novartis shall have the right to
grant sublicenses under the licenses granted in Section 2.1(a) at any time in
its sole discretion and without the prior written consent of GenVec.  In
addition, subject to this Section 2.1(b), Novartis may subcontract to Third
Parties the performance of tasks and obligations (i) with respect to the
research, development, use, manufacture, marketing, sale, distribution,
importation, exportation and other commercialization of Atonal Vectors, Gene
Fragments and/or Products; and (ii) with respect to the research, use,
manufacture, importation and exportation of Adenovectors, each as Novartis deems
appropriate and without the prior written consent of GenVec.  Novartis shall
remain responsible for its obligations under this Agreement that have been
delegated, subcontracted or sublicensed to any of its Affiliates, Sublicensees
and/or subcontractors.
 
(c)          Research Use Only License.  Novartis hereby grants to GenVec a
non-exclusive, non-sublicensable, non-transferable, royalty-free license under
the Research Collaboration IP and Joint IP, (i) during the period of time GenVec
is performing its obligations under Sections 4.1 and 4.2, to conduct the
Research Collaboration, and (ii) to fulfill GenVec’s responsibilities to
Novartis and its Affiliates under this Agreement in the Territory.
 
2.2           Retained Rights.  GenVec hereby retains, on behalf of itself and
its Affiliates, all rights necessary to perform GenVec’s obligations and
exercise GenVec’s rights under this Agreement.  Except as expressly provided in
this Agreement, all rights in and to any Intellectual Property Rights and other
rights of GenVec and its Affiliates not licensed or otherwise granted to
Novartis and its Affiliates hereunder, are hereby retained by GenVec and its
Affiliates.
 
2.3           Section 365(n) of The Bankruptcy Code.  All rights and licenses
granted under or pursuant to any section of this Agreement, including the
licenses granted under this Section 2, are and will otherwise be deemed to be
for purposes of Section 365(n) of the United States Bankruptcy Code (Title 11,
U.S. Code), as amended (the “Bankruptcy Code”), licenses of rights to
“intellectual property” as defined in Section 101(35A) of the Bankruptcy
Code.  Novartis will retain and may fully exercise all of its respective rights
and elections under the Bankruptcy Code (to the extent permitted under the
Bankruptcy Code).  GenVec agrees that if and to the extent permitted under the
Bankruptcy Code and other applicable Laws, Novartis, as licensee of such rights
under this Agreement, will retain and may fully exercise all of its rights and
elections under the Bankruptcy Code or any other provisions of applicable Law
outside the United States that provide similar protection for “intellectual
property.”  Subject to the Bankruptcy Code and other applicable Laws, GenVec
further agrees that, in the event of the commencement of a bankruptcy proceeding
by or against GenVec under the Bankruptcy Code or analogous provisions of
applicable Law outside the United States, Novartis will be entitled to a
complete duplicate of (or complete access to, as Novartis deems appropriate)
such intellectual property licensed to Novartis and its Affiliates pursuant to
this Agreement and all embodiments of such intellectual property, which, if not
already in Novartis’ possession, will be promptly delivered to it upon Novartis’
written request thereof.  Any agreements supplemental hereto will be deemed to
be “agreements supplementary to” this Agreement for purposes of Section 365(n)
of the Bankruptcy Code.
 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 
13

--------------------------------------------------------------------------------

 
 
2.4           Non-Compete.  Until the last to expire Royalty Term for all
Products, neither GenVec nor its Affiliates will, directly or indirectly
(including by granting a license or otherwise granting rights to a Third Party),
conduct any research, development, commercialization, distribution, or marketing
or sales activities, in the field of hearing loss (including activities with
respect to any Competing Product), except for the activities conducted by GenVec
pursuant to and in accordance with this Agreement.
 
3.
GOVERNANCE

 
3.1           Alliance Managers.  Each Party shall appoint a person who shall
oversee contact between the Parties for all matters between meetings of the JSC
and shall have such other responsibilities as the Parties may agree in writing
after the Effective Date (each, an “Alliance Manager”).  Each Party may replace
its Alliance Manager at any time by notice in writing to the other Party.
 
3.2           Joint Steering Committee.
 
(a)         Within thirty (30) days after the Effective Date the Parties shall
establish a Joint Steering Committee (the “JSC”) that shall oversee the research
activities of the Parties under the Research Collaboration.  The JSC shall be
comprised of the Alliance Managers and two (2) additional representatives
designated by GenVec and two (2) additional representatives designated by
Novartis.  Novartis shall appoint a chairperson from among its
representatives.  Each Party’s JSC representatives shall be of the seniority and
experience appropriate for service on the JSC in light of the functions,
responsibilities and authority of the JSC.  Each Party may replace any or all of
its representatives on the JSC with individual(s) of appropriate experience and
seniority at any time upon written notice to the other Party.  Other
representatives of each Party involved with the Product may attend meetings as
non-voting participants.  Each Party’s representatives and any substitute for a
representative shall be bound by the obligations of confidentiality set forth in
Section 8.
 
(b)         The JSC will perform the following functions:  (i) managing and
overseeing the performance of the Research Collaboration, (ii) reviewing and
recommending amendments to the Research Collaboration Plan as necessary, (iii)
managing the performance of the Research Collaboration Plan, including
overseeing the allocation and assignment of tasks with respect to the Research
Collaboration, and (iv) assuming such other responsibilities as may be assigned
to the JSC pursuant to this Agreement or as may be mutually agreed upon in
writing by the Parties from time to time.  The JSC shall exist and conduct its
functions during the Research Collaboration Term.  At the conclusion of the
Research Collaboration Term, the JSC shall complete its activities and disband.
 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 
14

--------------------------------------------------------------------------------

 

3.3           Subcommittees.  The JSC may establish and disband such
subcommittees as deemed necessary by the JSC.  Each such subcommittee shall
consist of the same number of representatives designated by each Party, which
number shall be mutually agreed by the Parties.  Each Party shall be free to
change its representatives on notice to the other or to send a substitute
representative to any subcommittee meeting; provided, however, that each Party
shall ensure that at all times during the existence of any subcommittee, its
representatives on such subcommittee are appropriate in terms of expertise and
seniority for the then-current stage of development of the Products then under
development and have the authority to bind such Party with respect to matters
within the purview of the relevant subcommittee.  Other representatives of each
Party involved with the Product may attend meetings as non-voting
participants.  Each Party’s representatives and any substitute for a
representative shall be bound by the obligations of confidentiality set forth in
Section 8.  Except as expressly provided in this Agreement, no subcommittee
shall have the authority to bind the Parties and each subcommittee shall report
to, and any decisions shall be made by, the JSC.
 
3.4           Meetings.  The JSC and any subcommittees shall meet at least once
per Calendar Quarter, and more frequently as the Parties shall agree, on such
dates, and at such places and times, as the Parties shall agree; provided that
the Parties shall endeavor to have the first meeting of the JSC within thirty
(30) days after the establishment of the JSC.  Meetings of the JSC and
subcommittees in person shall alternate between the offices of Novartis and
GenVec, or such other place as the Parties may agree.  The members of the JSC
and subcommittees also may convene or be polled or consulted from time to time
by means of telecommunications, video conferences, electronic mail or
correspondence, as deemed necessary or appropriate.  The chairperson or the
chairperson’s designee shall be responsible for preparing the minutes of the
meeting.  Such minutes shall be in English and provide a description in
reasonable detail of the discussions held at the meeting and a list of any
actions, decisions or determinations approved by the JSC.  Novartis agrees that
it shall endeavor to ensure that draft minutes of each meeting shall be
distributed within twenty (20) days after the meeting, and final minutes shall
be approved by both Parties within thirty (30) days after the meeting.  Final
minutes of each meeting shall be distributed to the members of the JSC by the
chairperson.  Each Party shall be responsible for all of its own expenses
incurred in connection with participating in all such meetings.
 
3.5           Decision-Making Authority.
 
(a)         Subject to the provisions of this Section 3.5, actions to be taken
by the JSC and each of the subcommittees shall be taken only following a
unanimous vote, with each Party having one (1) vote.  If any subcommittee fails
to reach unanimous agreement on a matter before it for decision for a period in
excess of fifteen (15) days, the matter shall be referred to the JSC.
 
(b)         If the JSC fails to reach unanimous agreement on a matter before it
for decision for a period in excess of fifteen (15) days, the matter shall be
referred to the Executive Officer of each Party, or a designee of the Executive
Officer with decision-making authority for resolution.  In the event that the
Executive Officers are unable to resolve such dispute within ten (10) days after
such dispute being referred to the Executive Officers, then the Novartis
Executive Officer or designee shall have the final decision-making authority on
such issue.
 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 
15

--------------------------------------------------------------------------------

 

3.6           Limitation on JSC’s Authority.  Notwithstanding anything to the
contrary in this Agreement, none of the JSC, a subcommittee of the JSC nor the
Novartis Executive Officer pursuant to Section 3.5(b) shall have the power to
(a) amend or modify the Parties’ respective rights and obligations under this
Agreement or (b) resolve any dispute between the Parties regarding such rights
and obligations.
 
3.7           Reports to Committees.  Each Party shall provide the JSC on a
Calendar Quarter basis with reports regarding the activities performed by such
Party under the Research Collaboration.  Each such report shall summarize in
reasonable detail the activities undertaken by such Party during the prior
Calendar Quarter, as well as the results of such activities.  Such reports will
be accurate and, where appropriate, will contain raw data from studies carried
out by or on behalf of such Party.
 
3.8           Expenses.  Each Party shall be responsible for all costs and
expenses for its members and other representatives to attend meetings of, and
otherwise participate on, the JSC and any subcommittee(s) thereof, including all
travel and related costs and expenses.  For purposes of clarity, the costs and
expenses incurred by GenVec for, and time spent by, its members and other
representatives to attend meetings of, and otherwise participate on, the JSC and
any subcommittee(s) thereof, including all travel and related costs and expenses
are not to be charged to Novartis pursuant to Section 4.2.
 
4.
RESEARCH COLLABORATION; TECHNOLOGY TRANSFER

 
4.1           Research Collaboration.
 
(a)         General.  The Parties shall conduct the Research Collaboration
during the Research Collaboration Term in accordance with the research plan
attached as Exhibit C, as the same may be amended from time to time upon the
written consent of the Parties (“Research Collaboration Plan”).  The Research
Collaboration Plan sets forth each Party’s obligations and responsibilities
during the Research Collaboration Term in connection with the Research
Collaboration.
 
(b)         GenVec FTEs.  During the Research Collaboration Term, GenVec shall
deploy the equivalent of five FTEs to perform the activities allocated to GenVec
under the Research Collaboration Plan.  Novartis may, on [*] prior written
notice to GenVec, reduce the number of FTEs deployed under the Research
Collaboration (such reduction may occur in any whole number increment of FTEs,
and any number of times), and/or may terminate the Research Collaboration
entirely.  Such notice(s) shall not be provided sooner than[*].  If Novartis
reduces the number of FTEs deployed under the Research Collaboration, then the
Research Collaboration Plan shall be amended promptly thereafter pursuant to the
written consent of both Parties in a manner that is mutually agreeable to the
Parties, and such amendment shall expressly provide for changes to the
objectives and deliverables set forth in the Research Collaboration Plan to
account for the reduced number of FTEs.  Payments for FTEs deployed to the
Research Collaboration shall be as set forth in Section 6.4(a).  GenVec shall
not subcontract its obligations under the Research Collaboration Plan to any
Third Party without the prior written consent of Novartis.
 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 
16

--------------------------------------------------------------------------------

 
 
4.2           Additional Technical Support.  During the first [*] after the
Effective Date, at Novartis’ discretion and upon Novartis’ reasonable request,
GenVec shall use commercially reasonable efforts to make available to Novartis
and its Affiliates up to one-third of the time (as measured over each Calendar
Year) of two senior managers who have appropriate relevant experience and are
knowledgeable about the Products then under development for scientific and
technical explanations, advice and related additional support and expertise, if
and to the extent necessary or useful in connection with the research,
development and commercialization activities conducted by Novartis and its
Affiliates hereunder.  GenVec shall make such personnel identified by GenVec
available to Novartis and its Affiliates during regular business hours to
facilitate such support and expertise.  As part of such support, GenVec shall
use commercially reasonable efforts to make such senior managers available to
participate in meetings, hearings and other proceedings before and/or with
Regulatory Authorities (which may occur on short notice and at times outside of
regular business hours).  Nothing in this Section 4.2 shall be deemed to require
that GenVec continue to employ any specific individuals nor require that GenVec
continue to maintain any functional expertise or departments in any specific
area.  Novartis shall pay GenVec on an hourly basis for the time of GenVec
personnel spent to provide such additional support and expertise, as set forth
in Section 6.4(b).
 
4.3           Primary Data Access.  GenVec shall provide to Novartis and its
Affiliates access to and a copy of all data (including all primary data and data
contained in laboratory notebooks (which laboratory notebooks shall be used
solely in connection with the performance of this Agreement and shall be
maintained in accordance with Novartis’ procedures as described below))
generated in connection with and that relates to the Research Collaboration
and/or is generated in the course of performing GenVec’s obligations under this
Agreement.  GenVec shall comply with Novartis’ standard procedures for
maintaining laboratory notebooks and associated accessory records in accordance
with Novartis’ Global Laboratory Notebook Guidelines, a copy of which is
attached hereto as Exhibit D.  Such original notebooks shall be the property of
Novartis, and GenVec shall provide all original notebooks (both completed and
uncompleted) to Novartis at Novartis’ request and expense.  Prior to providing
such original notebooks to Novartis, GenVec shall make and retain at least one
true and complete copy of each such notebook.  Novartis and its Affiliates shall
also have the right, at reasonable intervals, upon reasonable notice to GenVec,
to have authenticated copies of such data and notebooks made to use and transfer
as permitted hereunder.  Any data not otherwise contained in laboratory
notebooks shall be provided to Novartis in the format mutually agreed by the
Parties.  GenVec may retain for itself copies of all data provided to Novartis
for all purposes permitted under this Agreement.
 
4.4           Technology Transfer to Novartis.
 
(a)         On the Effective Date, GenVec shall provide to Novartis, or its
designated Affiliate(s), the data, materials, reports and other information
listed on Exhibit E.  Within thirty (30) days after the Effective Date, GenVec
shall make available to Novartis, in a mutually-agreed upon format, material
information regarding the GenVec Know-How, and during the Term, shall make its
relevant scientific and technical personnel available to Novartis to answer any
questions or provide instruction, as reasonably requested by Novartis,
concerning the GenVec Know-How.
 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 
17

--------------------------------------------------------------------------------

 
 
(b)         At Novartis’ expense and reasonable request, GenVec will provide to
Novartis and its Affiliates (i) access to and (ii) the right to reference
technical information in, any biologic master file (BMF) or similar, and any and
all Regulatory Documentation Controlled by GenVec relating to Products and
existing as of the Effective Date or generated from any Clinical Trial commenced
by GenVec prior to the Effective Date, and agrees to sign, and cause its
Affiliates to sign, any instruments reasonably requested by Novartis in order to
effect such reference rights.
 
5.
DEVELOPMENT AND COMMERCIALIZATION

 
5.1           Responsibility.  Subject to Section 4.1, Novartis shall be
responsible for the worldwide development and commercialization of the
Product(s), including regulation, manufacturing, distribution, marketing and
sales activities.
 
5.2           Diligence.  Novartis shall use Commercially Reasonable Efforts to
develop and commercialize at least one Product in the Field.
 
5.3           Reports.  Within [*] during the Term of this Agreement, Novartis
shall submit to GenVec a report summarizing in reasonable detail Novartis’ and
its Affiliates’ activities related to the development of Products in the Field
in the Territory during [*], including any key issues encountered during such
development.
 
5.4           Compliance with Laws.  Each Party shall, and shall ensure that its
Affiliates and Sublicensees shall, comply with all relevant Laws in exercising
their rights and fulfilling their obligations under this Agreement.
 
6.
PAYMENTS

 
6.1           Up-front Fee and Equity Investment.
 
(a)         Within ten (10) days after the Effective Date, GenVec shall submit
an invoice to Novartis for a one-time, non-creditable, non-refundable license
fee of Five Million U.S. Dollars (US$5,000,000), which Novartis shall pay, as
partial consideration for the license granted to Novartis under the GenVec IP,
within thirty (30) days after receipt.
 
(b)         In partial consideration for the license granted to Novartis under
the GenVec IP, as of the Effective Date, GenVec and Novartis Pharma AG have
entered into that certain Stock Purchase Agreement (the “Common Stock Purchase
Agreement”) pursuant to which Novartis Pharma AG has agreed to purchase
approximately Two Million United States dollars (US$2,000,000) of GenVec Common
Stock (as defined in the Common Stock Purchase Agreement).
 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 
18

--------------------------------------------------------------------------------

 
 
6.2           Milestone Payments.  Novartis shall pay GenVec the following
amounts (each a “Milestone Payment”) after the first achievement by Novartis,
its Affiliates or its Sublicensees, or in the case of Section 6.2(a)(i) or
6.2(a)(ii), GenVec or its Affiliates, of the corresponding milestone events
(each a “Milestone”) set forth below:
 
(a)          Development and Regulatory Milestones.


Milestone Event:
 
Milestone Payment for
First Indication:
 
Milestone Payment
for Second
Indication:
[*]
 
[*]
             
[*]
 
[*]
             
(iii) Non-rejection of an IND with respect to a Covered Product
 
[*]
             
(iv) The First Patient First Visit with a Covered Product in a Phase I Clinical
Trial
 
[*]
             
(v) The First Patient First Visit with a Covered Product in a Phase IIb Clinical
Trial
 
[*]
 
[*]
         
(vi) The First Patient First Visit with a Covered Product in a Phase III
Clinical Trial
 
[*]
 
[*]
         
(vii) Receipt of Regulatory Approval by the FDA with respect to a Covered
Product
 
[*]
 
[*]
         
(viii) Receipt of Regulatory Approval by the EMEA (including reimbursement
approval in at least three (3) of the Major EU Countries) with respect to a
Covered Product
  
[*]
  
[*]



[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 
19

--------------------------------------------------------------------------------

 
 
(b)          Sales Milestones.
 
Milestone Event:
 
Milestone Payment:
(i)  First Calendar Year in which total Annual Net Sales by Novartis, its
Affiliates and Sublicensees for a Covered Product [*]
 
[*]
     
(ii)  First Calendar Year in which total Annual Net Sales by Novartis, its
Affiliates and Sublicensees for a Covered Product [*]
 
[*]
     
(iii)  First Calendar Year in which total Annual Net Sales by Novartis, its
Affiliates and Sublicensees for a Covered Product [*]
 
[*]
     
(iv) First Calendar Year in which total Annual Net Sales by Novartis, its
Affiliates and Sublicensees for a Covered Product [*]
 
[*]



(c)         Each of the Milestone Payments set forth in Section 6.2 shall be
payable once.  If a Milestone described in clauses (iv) to (vi) in Section
6.2(a) occurs before or concurrently with a Milestone described in a preceding
clause in Section 6.2(a), Novartis shall pay the Milestone Payment described in
such earlier clause when the Milestone Payment described in such later clause is
paid.  If a Milestone described in Section 6.2(b) occurs before or concurrently
with a Milestone described in a preceding clause in Section 6.2(b), Novartis
shall pay the Milestone Payment described in such earlier clause when the
Milestone Payment described in such later clause is paid.  For example, if the
first Milestone that GenVec shall achieve under Section 6.2(b) is the
realization of Annual Net Sales in excess of [*], then in connection with the
payment of [*] to GenVec pursuant to Section 6.2(b)(iv), Novartis shall also pay
to GenVec an additional [*] for achievement of the other Milestones under
Section 6.2(b)(i), (ii) and (iii) in the same Calendar Year.
 
6.3             Royalties Payable by Novartis.
 
(a)        Royalty Rates.
 
(i)           Novartis shall pay to GenVec royalties on Annual Net Sales of each
Covered Product in the Territory, on a Covered Product-by-Covered Product basis
with respect to the Product IP, at the following rates:
 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 
20

--------------------------------------------------------------------------------

 



Annual Net Sales of a Covered Product in the Territory
 
Royalty Rate
On Annual Net Sales less than or equal to [*]
 
[*]
     
On Annual Net Sales greater than [*] and less than or equal to [*]
 
[*]
     
On Annual Net Sales greater than [*] and less than or equal to [*]
 
[*]
     
On Annual Net Sales greater than [*] and less than or equal to [*]
 
[*]
     
On Annual Net Sales greater than [*] and less than or equal to [*]
 
[*]
     
On Annual Net Sales greater than [*]
 
[*]

 
(ii)           Novartis shall pay to GenVec royalties on Net Sales of each
Product in the Territory, on a Product-by-Product basis with respect to the
Production IP, at the following rates:
 
Net Sales of a Product in the Territory in a Calendar Year
 
Royalty Rate
On Net Sales in a Calendar Year less than or equal to [*]
 
[*]
     
On Net Sales in a Calendar Year greater than [*]
 
[*]



(b)       Royalty Term.  The royalties set forth in Section 6.3(a)(i) shall be
payable with respect to a Covered Product and a country during the applicable
Product IP Royalty Term.  The royalties set forth in Section 6.3(a)(ii) shall be
payable with respect to a Product and a country during the applicable Production
IP Royalty Term.  For purposes of clarity, only one royalty shall be paid on the
sale of a Product, either under Section 6.3(a)(i) during the Product IP Royalty
Term or Section 6.3(a)(ii) during the Production IP Royalty Term.
 
(c)       Third Party Payments.
 
(i)           GenVec shall be responsible for all payments to Third Parties with
respect to licenses of Intellectual Property Rights granted to GenVec existing
as of the Effective Date.  All GenVec agreements with Third Parties with respect
to licenses relating to GenVec IP granted to GenVec and existing as of the
Effective Date are set forth on Exhibit G along with a description of the
payment obligations thereunder.  Complete and correct copies of each such Third
Party agreement relating to GenVec IP have been made available to Novartis.
 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission
 
 
21

--------------------------------------------------------------------------------

 

(ii)           If [*] (A) determines that it is necessary, in order to avoid
infringement of any Intellectual Property Right of a Third Party, to obtain a
license from such Third Party in order to research, develop, use, make, have
made, market, offer to sell, sell, have sold, distribute, import, export or
otherwise commercialize any Atonal Vectors, Gene Fragments or Products in a
country in the Territory and to pay a royalty or other consideration under such
license (including in connection with the settlement of a patent infringement
claim), or (B) shall be subject to a final court or other binding order or
ruling requiring any payments, which may include the payment of a royalty or
other consideration, to a Third Party Intellectual Property Right holder in
order to research, develop, use, make, have made, market, offer to sell, sell,
have sold, distribute, import, export or otherwise commercialize any Atonal
Vectors, Gene Fragments or Products in a country in the Territory, then the
amount of Novartis’ Milestone Payments and royalty payments under, as
applicable, Sections 6.2 and 6.3(a)(i)  shall, subject to subclause (v), be
reduced by [*] of the amount payable by Novartis to such Third Party.
 
(iii)           If [*] (A) determines that it is useful (but not necessary) to
obtain a license from a Third Party in order to research, develop, use, make,
have made, market, offer to sell, sell, have sold, distribute, import, export or
otherwise commercialize any Atonal Vectors, Gene Fragments or Products in a
country in the Territory and to pay a royalty or other consideration under such
license (including in connection with the settlement of a patent infringement
claim), then the amount of Novartis’ Milestone Payments and royalty payments
under, as applicable, Sections 6.2 and 6.3(a)(i) shall, subject to subclauses
(iv) and (v), be reduced by [*] of the amount payable by Novartis to such Third
Party.
 
(iv)           In no event will a deduction, or deductions, under Section
6.3(c)(iii) reduce any royalty payment made by Novartis pursuant to Section
6.3(a) by more than [*] of the amount otherwise payable, such royalty rate
subject to further reduction under Section 13.3(b).
 
(v)           In no event will a deduction, or deductions, under Section
6.3(c)(ii) or Section 6.3(c)(iii) reduce any Milestone Payment made by Novartis
pursuant to Section 6.2 by more than [*] of the amount otherwise payable, such
Milestone Payments subject to further reduction under Section 13.3(b), or reduce
the royalty rate payable by Novartis on Net Sales of each Covered Product
pursuant to Section 6.3(a)(i) below [*], such royalty rate subject to further
reduction under Section 13.3(b).
 
(d)        Loss of Market Exclusivity.  If, in any Calendar Year, there is a
Loss of Market Exclusivity in a particular country with respect to a Product,
then, (i) if applicable, the Product IP Royalty Term for each such country and
each such Product in each such country shall immediately terminate and (ii) the
royalties payable pursuant to Section 6.3(a)(ii) shall be reduced by [*].
 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 
22

--------------------------------------------------------------------------------

 

6.4           Payments for Research Collaboration and Additional Research
Support.
 
(a)         Novartis shall make research payments to GenVec in connection with
the Research Collaboration equal to the FTE Rate per FTE assigned to the
Research Collaboration per year.  Such payments shall be (i) invoiced to
Novartis in arrears once per Calendar Quarter and (ii) based on the actual
number of FTEs assigned to the Research Collaboration during the preceding
Calendar Quarter.  The total payments to GenVec for FTEs assigned to the
Research Collaboration shall not exceed [*] per twelve (12) month period of the
Research Collaboration Term.
 
(b)         Novartis shall pay GenVec on an hourly basis for the time of GenVec
personnel spent to provide support and expertise at Novartis’ request, as
provided for under Section 4.2, at the rate of [*] per hour, plus travel
expenses and out of pocket costs incurred during and as a result of such
travel.  Such payments shall be (i) invoiced to Novartis in arrears once per
Calendar Quarter and (ii) based on the actual number of hours requested by
Novartis and spent by such personnel under Section 4.2 during the preceding
Calendar Quarter.  Total payments for such time, including out of pocket and
travel expenses, shall not exceed [*] in any Calendar Year.  All out of pocket
and travel expenses shall (i) be approved in writing in advance by Novartis,
(ii) conform to Novartis’ applicable travel and expense policies (which Novartis
shall provide to GenVec and shall periodically update GenVec regarding any
material changes thereto) and (iii) be verified through written receipts
submitted to Novartis.
 
6.5           Payment Terms.
 
(a)         Novartis shall provide GenVec with written notice of the achievement
of each Milestone as soon as reasonably practicable and in any case within [*]
after such Milestone is achieved.  After receipt of such notice, GenVec shall
submit an original invoice to Novartis substantially in the form of Exhibit F
for the corresponding Milestone Payment, provided that for any Milestone no such
invoice shall be submitted prior to the Effective Date. Novartis shall make the
corresponding Milestone Payment within [*] after receipt of such original
invoice.
 
(b)         Within sixty (60) days after each Calendar Quarter during the Term
following the First Commercial Sale of a Product, Novartis will provide to
GenVec a Sales & Royalty Report. After receipt of such report, GenVec shall
submit an original invoice to Novartis substantially in the form of Exhibit F
with respect to the royalty amount and other payments with respect to the
royalty amount shown therein.  Novartis shall pay all royalty amounts within
sixty (60) days after receipt of such invoice.
 
(c)         After each Calendar Quarter during which payments are owed by
Novartis under each of Sections 6.4(a) and 6.4(b), GenVec shall submit an
original invoice to Novartis substantially in the form of Exhibit F with respect
to the amount(s) due under each of Sections 6.4(a) and 6.4(b).  Novartis shall
make payment on each such invoice within [*] after Novartis’ receipt of such
invoice.
 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 
23

--------------------------------------------------------------------------------

 

(d)         Each Party shall provide to the other Party an original invoice for
all amounts due to it under this Agreement.  Unless otherwise noted, payments on
such invoices shall be made within [*] after the other Party’s receipt of the
applicable invoice.  Invoices to Novartis shall be substantially in the form set
forth in Exhibit F.
 
(e)         All payments from Novartis to GenVec shall be made by wire transfer
in US Dollars to the credit of such bank account as may be designated by GenVec
in this Agreement or in writing to Novartis.  Any payment which falls due on a
date which is not a Business Day may be made on the next succeeding Business
Day.
 
(f)         If at any time legal restrictions in any country in the Territory
prevent the prompt remittance of any payments with respect to sales therein,
Novartis, or its Affiliate(s), shall have the right and option to make such
payments by depositing the amount thereof in local currency to GenVec’s account
in a bank or depository designated by GenVec in the relevant country.
 
6.6           Currency.  All payments under this Agreement shall be payable in
United States dollars.  When conversion of payments from any foreign currency is
required to be undertaken by Novartis, the United States dollar equivalent shall
be calculated using Novartis’ then-current standard exchange rate methodology as
applied in its external reporting.
 
6.7           Taxes.  GenVec will pay any and all taxes levied on account of any
payments made to it under this Agreement.  If any taxes are required to be
withheld by Novartis, Novartis will: (a) deduct such taxes from the payment made
to GenVec; (b) timely pay the taxes to the proper taxing authority; (c) send
proof of payment to GenVec; and (d) reasonably assist GenVec in its efforts to
obtain a credit for such tax payment.  Each Party agrees to reasonably assist
the other Party in lawfully claiming exemptions from and/or minimizing such
deductions or withholdings under double taxation laws or similar circumstances.
 
6.8           Records and Audit Rights.
 
(a)         Each Party shall keep complete, true and accurate books and records
in accordance with its Accounting Standards in relation to this Agreement,
including, with respect to Novartis, in relation to Net Sales and royalties in
sufficient detail to confirm the accuracy of such amounts.  Each Party will keep
such books and records for at least [*] following the Calendar Quarter to which
they pertain.
 
(b)         Subject to Section 6.8(c), each Party (the “Audit Rights Holder”)
may, upon written request and at its expense (except as provided for in
Section 6.8(f) below), cause an internationally-recognized independent
accounting firm selected by such Party (except one to whom the auditee has a
reasonable objection) (the “Audit Team”) to audit during ordinary business hours
the books and records of the other Party (“Auditee”) and its Affiliates related
to this Agreement, including  the correctness of any payments made or required
to be made to or by such Party pursuant to this Agreement, and any report, data
or calculation underlying such payment (or lack thereof), pursuant to the terms
of this Agreement.  Prior to commencing its work pursuant to this Agreement, the
Audit Team shall enter into an appropriate confidentiality agreement with the
Auditee.  The Audit Team shall have the right to disclose to the Party
requesting the audit its conclusions regarding any payments owed under this
Agreement, and said Party shall treat such conclusions as Confidential
Information pursuant to Section 8 hereto.  For the avoidance of doubt,
notwithstanding the foregoing, the Audit Team shall not disclose to the Party
requesting the audit any more detailed information than such Party would have
otherwise been entitled to receive pursuant to this Agreement.
 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission
 
 
24

--------------------------------------------------------------------------------

 

(c)         In respect of each audit of the Auditee’s books and records: (i) the
Auditee shall be audited not more frequently than once per year; (ii) no records
for any given year for an Auditee may be audited more than once; and (iii) the
Audit Rights Holder shall only be entitled to audit books and records of an
Auditee from no earlier than the [*] prior to the Calendar Year in which the
audit request is made.
 
(d)         In order to initiate an audit pursuant to this Section 6.8, the
Audit Rights Holder must provide written notice to the Auditee, which notice
shall include one or more proposed dates for the audit and which notice shall be
given not less than [*] prior to the first proposed audit date.  The Auditee
will reasonably accommodate the scheduling of such audit.  The Auditee shall
provide the Audit Team(s) with full and complete access to the applicable books
and records and otherwise reasonably cooperate with such audit.
 
(e)         The audit report and basis for any determination by an Audit Team
shall be made available for review and comment by the Auditee, and the Auditee
shall have the right, at its expense, to request a further determination by such
Audit Team as to matters which the Auditee disputes (to be completed no more
than [*] after the applicable audit report is provided to such Auditee and to be
limited to the disputed matters).  If the Parties disagree as to such further
determination, the Audit Rights Holder and the Auditee shall mutually select an
internationally-recognized independent accounting firm that shall make a final
determination as to the remaining matters in dispute, which determination shall
be binding upon the Parties.
 
(f)         If any audit shows any under-reporting or underpayment, or
overcharging by any Party, the underpaying or overcharging Party shall remit
such underpayment or reimburse such overcompensation to the underpaid or
overcharged Party within sixty (60) days after receiving the final audit report
establishing such obligation and the corresponding original invoice.  Further,
if the audit for any one or more Calendar Years shows an under-reporting or
underpayment or an overcharge by the Auditee for that period in excess of [*] of
the amounts properly determined, the Auditee shall reimburse the Audit Rights
Holder for its out-of-pocket expenses, including the fees and expenses paid by
it to the Audit Team(s), in connection with such audit, which reimbursement
shall be made within sixty (60) days of receiving appropriate invoices and other
support for such audit-related costs.
 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 
25

--------------------------------------------------------------------------------

 

7.
INTELLECTUAL PROPERTY

 
7.1           Ownership of Know-How and Patent Rights.
 
(a)         Ownership.  As between the Parties, (i) GenVec shall solely own all
of the GenVec IP (except for the [*] Patent Rights, which GenVec shall continue
to Control subject to the rights and licenses granted hereunder and subject to
the [*] License Agreement) and (ii) Novartis shall solely own all of the
Research Collaboration IP and Joint IP.
 
(b)         Inventorship.  Inventorship, for the purposes of this Section 7.1,
shall be determined by the Parties in good faith in accordance with United
States patent laws.
 
(c)         Assignment.  GenVec hereby assigns, and shall cause its Affiliates
to assign, to Novartis all right, title and interest that it and its Affiliates
may have in the Research Collaboration IP and Joint IP.  GenVec agrees to sign,
and cause its Affiliates to sign, any instruments reasonably requested by
Novartis in order to effect such assignment and to assist Novartis, at the sole
cost and expense of Novartis, in applying for, obtaining and enforcing Patent
Rights, copyrights and other Intellectual Property Rights in any jurisdiction
with respect to any Research Collaboration IP and Joint IP.  If GenVec or any of
its Affiliates fails to sign any such instruments as reasonably requested by
Novartis, GenVec hereby appoints, and causes its Affiliates to appoint, any
officer of Novartis or its Affiliates as its duly authorized attorney to
execute, file, prosecute and protect the same before any government agency,
court or authority.
 
7.2           Prosecution and Maintenance of Patent Rights.
 
(a)       Research Collaboration IP, GenVec Patent Rights (other than the [*]
Patent Rights) and Joint Patent Rights.
 
(i)         Initial Right.  As between the Parties, Novartis shall have the sole
right to file, prosecute and maintain any Patent Rights included in the Research
Collaboration IP and the Joint Patent Rights, and the initial right to file,
prosecute and maintain any Product Patent Rights (other than the [*] Patent
Rights) that are solely directed to an Atonal Vector and/or its use in the Field
(the “GenVec Atonal Vector Patent Rights”), at Novartis’ expense.  GenVec shall
have the initial right to file, prosecute and maintain any Production Patent
Rights at GenVec’s expense.
 
(ii)         Coordination of Prosecution.
 
(A)           GenVec shall, at Novartis’ expense and reasonable request, assist
and cooperate in the filing, prosecution and maintenance of or any related
necessary action for, as applicable, any Patent Rights included in the Research
Collaboration IP, GenVec Atonal Vector Patent Rights or Joint Patent Rights.
 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 
26

--------------------------------------------------------------------------------

 

(B)           Novartis shall, where reasonable and where the provision of such
materials would not result in a loss of attorney-client privilege, provide
GenVec, sufficiently in advance for GenVec to comment, with copies of all patent
applications and other material submissions and communications with any patent
counsel or patent authorities pertaining to the GenVec Atonal Vector Patent
Rights.
 
(C)           Novartis shall give due consideration to GenVec’s comments, but
shall make the final determination whether or not to incorporate such comments.
 
(iii)      GenVec Step-In Right.  If Novartis declines to file, prosecute or
maintain any GenVec Atonal Vector Patent Rights, elects to allow any GenVec
Atonal Vector Patent Rights to lapse in any country, or elects to abandon any
GenVec Atonal Vector Patent Rights before all appeals within the respective
patent office have been exhausted, then:
 
(A)           Novartis shall provide GenVec with reasonable notice of such
decision so as to permit GenVec to decide whether to file, prosecute or maintain
such GenVec Atonal Vector Patent Rights and to take any necessary action.
 
(B)           GenVec may assume control of the filing, prosecution and/or
maintenance of such GenVec Atonal Vector Patent Rights in the name of the
owner(s) of such GenVec Atonal Vector Patent Rights, at GenVec’s expense.
 
(C)           GenVec shall have the right to transfer the responsibility for
such filing, prosecution and maintenance of such GenVec Atonal Vector Patent
Rights to patent counsel (outside or internal) selected by GenVec.
 
(D)           Novartis shall, at GenVec’s expense and reasonable request, assist
and cooperate in the filing, prosecution and maintenance of such GenVec Atonal
Vector Patent Rights.
 
(iv)      Novartis Step-In Right.  If GenVec declines to file, prosecute or
maintain any GenVec Patent Right, elects to allow any GenVec Patent Right to
lapse in any country, or elects to abandon any GenVec Patent Right before all
appeals within the respective patent office have been exhausted, then:
 
(A)           GenVec shall provide Novartis with reasonable notice of such
decision so as to permit Novartis to decide whether to file, prosecute or
maintain such GenVec Patent Right and to take any necessary action.
 
(B)           Novartis may assume control of the filing, prosecution and/or
maintenance of such GenVec Patent Right in the name of the owner(s) of such
GenVec Patent Right, at Novartis’s expense.
 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 
27

--------------------------------------------------------------------------------

 

(C)           Novartis shall have the right to transfer the responsibility for
such filing, prosecution and maintenance of such GenVec Patent Right to patent
counsel (outside or internal) selected by Novartis.
 
(D)           GenVec shall, at Novartis’s expense and reasonable request, assist
and cooperate in the filing, prosecution and maintenance of such GenVec Patent
Right.


(b)       [*] Patent Rights
 
(i)         Initial Right and Cooperation.  Novartis acknowledges that in
accordance with Section 7.1 of the [*] License Agreement, [*] has the first
right to file, have filed, prosecute and maintain the [*] Patent
Rights.  Novartis is responsible for payment of all expenses associated with the
filing, prosecution and maintenance of the [*] Patent Rights.  GenVec (A) shall
comply with Novartis’ instructions and comments with respect to the filing,
registration, prosecution and maintenance of the [*] Patent Rights and (B)
shall, to the fullest extent permitted under the [*] License Agreement, cause
[*] to comply with such instructions and comments.
 
(ii)         Step-In Right.  GenVec shall, in accordance with Section
11.3(e)(i), provide Novartis immediate written notice in the event [*] provides
GenVec any notice pursuant to Section 7.2.2 of the [*] License Agreement, and
shall provide Novartis with a copy of any such notice received from
[*].  Following such written notice from GenVec, Novartis, by providing written
notice to GenVec, may exercise the following rights and GenVec shall comply with
Novartis’ instructions as follows:
 
(A)           GenVec shall, at Novartis’ expense and request, file, and continue
to prosecute and maintain such [*] Patent Right in accordance with Novartis’
instructions.
 
(B)           Subject to the confidentiality provisions of the [*] License
Agreement, GenVec shall provide Novartis, sufficiently in advance for Novartis
to comment and direct the actions of GenVec and/or its agents with respect to
such [*] Patent Right, with copies of all patent applications and other material
submissions and correspondence with any patent counsel or patent authorities
pertaining to such [*] Patent Right.
 
(C)           GenVec shall not take any action with respect to the filing,
prosecution or maintenance of any [*] Patent Right without prior consultation
with Novartis.  GenVec may provide Novartis comments with respect to any patent
applications and other material submissions and correspondence with any patent
counsel or patent authorities pertaining to such [*] Patent Right, but Novartis
shall make the final determination whether or not to incorporate such comments.
 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 
28

--------------------------------------------------------------------------------

 

7.3           Patent Rights Term Extensions.  Novartis may select which, if any,
GenVec Patent Rights for which a Patent Term Extension is to be sought or
obtained in any country in the Territory.  GenVec shall promptly provide
Novartis with such information as Novartis may reasonably request to comply with
any filing requirements in connection with any such Patent Term Extension.
 
7.4           Enforcement.
 
(a)         Notice.  Within [*] after becoming aware of any known or alleged
infringement by a Third Party of the Research Collaboration IP, GenVec Patent
Rights and/or Joint Patent Rights, including any “patent certification” filed in
the United States under 21 U.S.C. §355(b)(2) or 21 U.S.C. §355(j)(2) or similar
provisions in other jurisdictions (a “Paragraph IV Certification”), and of any
declaratory judgment, opposition, or similar action alleging the invalidity,
unenforceability or non-infringement of the Research Collaboration IP, GenVec
Patent Rights and/or Joint Patent Rights, each Party shall provide the other
Party written notice reasonably detailing such known or alleged infringement.
 
(b)         Initial Right.  As between the Parties, Novartis shall have the
first right, but not the obligation, to protect the GenVec Patent Rights from
any actual or suspected infringement or misappropriation.  In any legal action
so brought by Novartis, GenVec shall at Novartis’ request join in such action as
a party at Novartis’ expense in the event that an adverse party asserts, the
court rules or other Laws provide, or Novartis determines in good faith, that a
court would lack jurisdiction based on GenVec’s absence as a party in such suit;
but control of such action shall remain with Novartis.  At Novartis’ request and
expense, GenVec shall provide reasonable assistance to Novartis in connection
with such action.  Any recoveries resulting from such an action shall be first
applied against payment of Novartis’ costs and expenses in connection therewith.
Any remainder shall be treated as Net Sales and any applicable royalty thereon
paid to GenVec.
 
(c)         Third Party Enforcement Rights.  Novartis acknowledges that after
the Effective Date GenVec may license certain rights in Adenovectors and GenVec
Patent Rights related to such Adenovectors to Third Parties and that such Third
Parties may require the right to protect such GenVec Patent Rights from any
actual or suspected infringement or misappropriation.  In such case, the Parties
agree to negotiate in good faith terms under which such Third Parties may
enforce such GenVec Patent Rights.  For the purposes of clarity, in no event
shall the foregoing apply to Atonal Vector Patent Rights.
 
(d)         Step-In on GenVec Patent Rights.  If Novartis does not commence a
legal action to enjoin an infringement of GenVec Patent Rights anywhere in the
Territory, within [*] (or, with respect to a Paragraph IV Filing, within [*]) of
being notified of such infringement, GenVec may, at its expense, commence the
action.  Novartis shall join in such action as a party at GenVec’s request and
expense in the event that an adverse party asserts, the court rules or other
Laws provide, or GenVec determines in good faith, that a court would lack
jurisdiction based on Novartis’ absence as a party in such suit, but control of
such action shall remain with GenVec.  Any recoveries resulting from such an
action shall be retained by GenVec.
 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 
29

--------------------------------------------------------------------------------

 

7.5           Claimed Infringement.  If a Party becomes aware that the research,
development, use, making, having made, marketing, offering to sell, selling,
having sold, distribution, importation, exportation or other commercialization
of Atonal Vectors, Gene Fragments or Products in the Field in the Territory by
Novartis, its Affiliates or Sublicensees, infringes or misappropriates, or is
likely or is alleged to infringe or misappropriate, the Intellectual Property
Rights of any Third Party, such Party shall promptly notify the other Party, and
Novartis shall have the sole right and responsibility to take any action it
deems appropriate with respect thereto.
 
8.
CONFIDENTIAL INFORMATION AND PERSONAL INFORMATION

 
8.1           Non-Use and Non-Disclosure of Confidential Information.  Each
Receiving Party agrees that all Confidential Information of the Disclosing Party
(a) shall not be used by the Receiving Party except to perform its obligations
or exercise its rights under this Agreement, (b) shall be maintained in
confidence by the Receiving Party, and (c) except as permitted by Sections 8.2
and 8.3, shall not be disclosed by the Receiving Party to any Person without the
prior written consent of the Disclosing Party.  Notwithstanding the foregoing,
GenVec agrees not to disclose to any Third Party any GenVec Know-How that is
exclusively licensed to Novartis and its Affiliates hereunder without the prior
written consent of Novartis.
 
8.2           Permitted Disclosures.  The Receiving Party may provide the
Disclosing Party’s Confidential Information:
 
(a)         to the Receiving Party’s and its Affiliates’ employees, consultants
and advisors who have a need to know such Confidential Information and are bound
by an obligation to maintain the confidentiality of the Disclosing Party’s
Confidential Information to the same extent as if they were parties hereto;
 
(b)         to the employees, consultants and advisors of Sublicensees and
potential Sublicensees who have a need to know such Confidential Information for
purposes of the Receiving Party or its Affiliates granting sublicenses under
Intellectual Property Rights as permitted herein and who are bound by an
obligation to maintain the confidentiality of the Disclosing Party’s
Confidential Information to the same extent as if they were parties hereto;
 
(c)          to patent offices or Regulatory Authorities in order to seek or
obtain Patent Rights or approval to conduct Clinical Trials, or to gain
Regulatory Approval as provided herein; provided, that such disclosure may be
made only to the extent reasonably necessary to seek or obtain such Patent
Rights or approvals; and
 
(d)          if such disclosure is required by Law (including by rules or
regulations of any securities exchange or NASDAQ) or to defend or prosecute
litigation or arbitration; provided that prior to such disclosure, to the extent
permitted by Law or such rules or regulations, the Receiving Party promptly
notifies the Disclosing Party of such requirement and furnishes only that
portion of the Disclosing Party’s Confidential Information that the Receiving
Party is legally required to furnish.
 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 
30

--------------------------------------------------------------------------------

 

8.3           Publicity.  Neither Party shall have the right to make any public
announcements or scientific publications with respect to this Agreement, nor
publicly disclose the terms of this Agreement, without the prior written consent
of the other Party, except as follows:
 
(a)         Each Party may disclose the terms of this Agreement to the extent
such disclosure is required by Law (including by rules or regulations of any
securities exchange or NASDAQ) or to defend or prosecute litigation or
arbitration; provided, that, prior to such disclosure, to the extent permitted
by Law or such rules or regulations, the disclosing Party promptly notifies the
other Party of such requirement and the disclosing Party furnishes only those
terms of this Agreement that the disclosing Party is legally required to
furnish.
 
(b)         Each Party may make subsequent disclosures of information which has
been previously disclosed in accordance with this Agreement.
 
(c)         Each Party may publicly file this Agreement with the United States
Securities and Exchange Commission or any other relevant securities commission
in any country, and shall request, and use commercially reasonable efforts to
obtain confidential treatment of all terms permitted to be redacted; provided,
that the redaction of such terms is permitted by the applicable rules and
regulations of the United States Securities and Exchange Commission or any such
securities commission.
 
(d)         GenVec may disclose this Agreement to [*] as required by the [*]
License Agreement.
 
(e)         Novartis may disclose this Agreement to Novartis’ Affiliates and
then-current and potential Third Party licensors and Sublicensees; provided,
that such Persons are bound to maintain the confidentiality of this Agreement to
the same extent as if they were parties hereto.
 
8.4           Privacy of Personal Information.
 
(a)         In the course of performance of this Agreement, GenVec may acquire
the Personal Information of individuals from various sources and
countries.  GenVec will, and will cause its Affiliates and agents to, process
all Personal Information it acquires under or in connection with this Agreement
in compliance with all applicable data protection laws, including the data
protection laws of the European Union, European Economic Area, Switzerland, the
United States and various localities therein.  The Parties acknowledge and agree
that, with respect to such Personal Information, GenVec is not a Covered Entity
or a Business Associate, as such terms are defined in the Health Insurance
Portability and Accountability Act of 1996 and the regulations promulgated
thereto (“HIPAA”).  GenVec acknowledges that the requirements under such data
protection laws may exceed the requirements applicable to Confidential
Information as defined or otherwise set forth in this Section 8, and in such
cases, the data protection laws shall control.  Novartis may, on reasonable
prior notice to GenVec, audit GenVec’s compliance with such data protection
laws.
 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 
31

--------------------------------------------------------------------------------

 

 (b)       This Agreement contains the Personal Information of one or more
individuals.  This Agreement, and the Personal Information contained herein,
from time to time may be transferred to, stored or otherwise processed in the
United States or other countries that have privacy and data protection laws that
differ from, or are not as stringent as, those where the Agreement was executed
or where the individual(s) resides.  The Personal Information disclosed in this
Agreement will be used for the purposes of administration and enforcement of
this Agreement and/or other actual or potential legal and business transactions
involving the Parties.  Storage or processing of Personal Information disclosed
in this Agreement may be electronic and/or off line.  Execution and delivery of
this Agreement constitutes the representation by each Party to this Agreement
that if required by the privacy laws applicable to such individuals, the
individuals identified herein by such Party have been notified of and have
consented to, the transfer, storage, and processing of such Personal
Information, as described in this paragraph.
 
9.
INDEMNIFICATION

 
9.1           Indemnification by Novartis.
 
Novartis agrees to defend the GenVec Indemnitees, at Novartis’ cost and expense,
and will indemnify and hold harmless the GenVec Indemnitees from and against any
and all losses, costs, damages, fees or expenses (“Losses”) relating to or in
connection with a Third Party claim arising out of (a) any actual or alleged
death, personal bodily injury or damage to real or tangible personal property
claimed to result, directly or indirectly, from the possession, use or
consumption of, or treatment with, any Product, developed or commercialized by
or on behalf of Novartis, its Affiliates or Sublicensees; or (b) any breach by
Novartis of its representations or warranties made under this Agreement;
provided, however, that the foregoing indemnity shall not apply to the extent
that any such Losses (i) are attributable to the negligence or willful
misconduct of the GenVec Indemnitees, or (ii) are otherwise subject to an
obligation by GenVec to indemnify the Novartis Indemnitees under Section
9.2.  In the event of any such claim against any GenVec Indemnitee, GenVec shall
promptly notify Novartis in writing of the claim; provided, however, that
failure or delay to notify Novartis shall not relieve Novartis of any obligation
or liability that it may have to any GenVec Indemnitee, except to the extent
that such failure or delay adversely affected Novartis’ ability to defend or
resolve such claim.  Novartis shall manage and control, at its sole expense, the
defense of the claim and its settlement.  The relevant GenVec Indemnitees shall
cooperate with Novartis and may, at such GenVec Indemnitees’ option and expense,
be represented in any such action or proceeding.  Novartis shall not be liable
for any settlements, litigation costs or expenses incurred by any GenVec
Indemnitees without Novartis’ written authorization.
 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 
32

--------------------------------------------------------------------------------

 

9.2           Indemnification by GenVec.  GenVec agrees to defend the Novartis
Indemnitees, at GenVec’s cost and expense, and will indemnify and hold harmless
the Novartis Indemnitees from and against any and all Losses, relating to or in
connection with a Third Party claim arising out of (a) any breach by GenVec of
its representations or warranties made under this Agreement, or (b) any
negligent act or omission or willful misconduct of any GenVec Indemnitees in
performing GenVec’s obligations or exercising GenVec’s rights under this
Agreement; provided, however, that the foregoing indemnity shall not apply to
the extent that any such Losses are attributable to (i) the negligence or
willful misconduct of the Novartis Indemnitees, or (ii) are otherwise subject to
an obligation by Novartis to indemnify the GenVec Indemnitees under Section
9.1.  In the event of any such claim against any Novartis Indemnitee, Novartis
shall promptly notify GenVec in writing of the claim; provided, however, that
failure or delay to notify GenVec shall not relieve GenVec of any obligation or
liability that it may have to any Novartis Indemnitee, except to the extent that
such failure or delay adversely affected GenVec’s ability to defend or resolve
such claim.  GenVec shall manage and control, at its sole expense, the defense
of the claim and its settlement.  The relevant Novartis Indemnitees shall
cooperate with GenVec and may, at such Novartis Indemnitees’ option and expense,
be represented in any such action or proceeding.  GenVec shall not be liable for
any settlements, litigation costs or expenses incurred by any Novartis
Indemnitees without GenVec’s written authorization.
 
9.3           Allocation.  In the event a claim is based partially on an
indemnified claim and partially on a non-indemnified claim or based partially on
a claim indemnified by one Party and partially on a claim indemnified by the
other Party, any payments in connection with such claims are to be apportioned
between the Parties in accordance with the degree of cause attributable to each
Party.
 
10.
INSURANCE

 
Each Party shall use commercially reasonable efforts to maintain Third Party
insurance and/or self-insurance, as applicable, with respect to its activities
hereunder in amounts customary to such insurance and sufficient to meet its
obligations under this Agreement, and shall claim upon such insurance policy
according to such policy’s relevant terms and conditions before relying upon
indemnification from the other Party.


11.
WARRANTIES AND COVENANTS

 
11.1         Mutual Warranties.  Each Party warrants that:
 
(a)        it is a corporation duly organized and in good standing under the
Laws of the jurisdiction of its incorporation, and it has full power and
authority and the legal right to own and operate its property and assets and to
carry on its business as it is now being conducted and as it is contemplated to
be conducted by this Agreement;
 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 
33

--------------------------------------------------------------------------------

 

(b)        it has the full right, power and authority to enter into this
Agreement, to perform its obligations under this Agreement and to grant the
rights and licenses granted by it under this Agreement;
 
(c)        as of the Effective Date, there are no existing or, to its knowledge,
threatened actions, suits or claims pending with respect to the subject matter
of this Agreement or its right to enter into and perform its obligations under
this Agreement;
 
(d)        as of the Effective Date, it has taken all necessary action on its
part to authorize the execution and delivery of this Agreement and the
performance of its obligations under this Agreement;
 
(e)        this Agreement has been duly executed and delivered on behalf of it,
and constitutes a legal, valid, binding obligation, enforceable against it in
accordance with the terms hereof, subject to the general principles of equity
and to bankruptcy, insolvency, moratorium and other similar Laws affecting the
enforcement of creditors’ rights generally;
 
(f)         as of the Effective Date, all necessary consents, approvals and
authorizations of all Regulatory Authorities and Governmental Authorities and
other Persons required to be obtained by it in connection with the execution and
delivery of this Agreement and the performance of its obligations under this
Agreement have been obtained; and
 
(g)        the execution and delivery of this Agreement and the performance of
its obligations hereunder do not conflict with, or constitute a default under,
any of its contractual obligations.
 
11.2         Additional GenVec Warranties.  GenVec warrants to Novartis that, as
of the Effective Date:
 
(a)        GenVec has the right to grant to Novartis and its Affiliates the
rights so granted hereunder under the GenVec IP, Research Collaboration IP and
Joint IP.
 
(b)        To the knowledge of GenVec, the patents and patent applications
encompassed within the GenVec Patent Rights, are, or, upon issuance, will be,
valid and enforceable patents and no Third Party (i) is infringing any such
patents as of the Effective Date or (ii) has challenged the extent, validity or
enforceability of such patents (including by way of example through the
institution or written threat of institution of interference, nullity or similar
invalidity proceedings before the United States Patent and Trademark Office or
any analogous foreign entity).
 
(c)        To the knowledge of GenVec the research, development, manufacture,
use, sale, offer for sale, distribution, importation or exportation by Novartis
(or its respective Affiliates) of Products does not and will not infringe any
issued patent of any Third Party.
 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 
34

--------------------------------------------------------------------------------

 

(d)        GenVec has heretofore disclosed to Novartis all material information
relevant or relating to validity and enforceability of the GenVec IP.
 
(e)        To the knowledge of GenVec, GenVec has heretofore disclosed to
Novartis all material information relevant or relating to validity and
enforceability of the [*] Patent Rights.
 
(f)         GenVec has heretofore disclosed to Novartis all material information
relating to an issue of possible infringement or misappropriation of
Intellectual Property Rights of Third Parties with respect to Adenovectors,
Atonal Vectors, Gene Fragments or Products.
 
(g)        Exhibit B contains a complete and correct list of all patents and
patent applications owned by or otherwise Controlled by GenVec as of the
Effective Date (and identifies the entity that owns and the entity that Controls
each patent and patent application) relating to Adenovectors, Atonal Vectors,
Gene Fragments and Products.
 
(h)        Except for the Intellectual Property Rights under the Prior License
and [*] Patent Rights (which are indicated on Exhibit B) (i) GenVec is the sole
legal and beneficial owner of all the GenVec IP, free of any lien, encumbrance,
charge, security interest, mortgage or other similar restriction, and (ii) no
Person (including any Affiliate of GenVec) has any right, interest or claim in
or to, and neither GenVec nor any of its Affiliates has entered into any
agreement granting any right, interest or claim in or to, any GenVec IP to any
Third Party.
 
(i)         GenVec and its patent counsel have complied with all applicable
Laws, including any disclosure requirements, in connection with the filing,
prosecution and maintenance of the GenVec Patent Rights in the Territory.
 
(j)         With the exception of the [*] Patent Rights, the GenVec IP was not
developed with funding from the United States government or any other
Governmental Authority and no Governmental Authority has any rights in any
GenVec IP.
 
(k)         Except with respect to the [*] Patent Rights, GenVec has obtained
assignments from the disclosed and named inventors of all inventorship and
ownership rights relating to the GenVec Patent Rights, all inventors are
disclosed and named in the GenVec Patent Rights and all such assignments of
inventorship rights relating to the GenVec Patent Rights are valid and
enforceable. GenVec has paid all remuneration or other compensation required
under applicable Law to inventors of the GenVec Patent Rights.
 
(l)         To the knowledge of GenVec, [*] has obtained assignments from the
inventors of all inventorship and ownership rights relating to the [*] Patent
Rights, all inventors are disclosed and named in the [*] Patent Rights and all
such assignments of inventorship rights relating to the [*] Patent Rights are
valid and enforceable.  To the knowledge of GenVec, [*] has paid all
remuneration or other compensation required under applicable Law to inventors of
the [*] Patent Rights.
 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 
35

--------------------------------------------------------------------------------

 

(m)      None of the GenVec IP has been licensed or otherwise made available
(including pursuant to any immunity from suit arrangement) to GenVec or any of
its Affiliates from a Third Party.
 
(n)        GenVec has heretofore disclosed to Novartis all material
correspondence and contact information between GenVec and the FDA and any other
Regulator Authorities regarding Adenovectors, Atonal Vectors, Gene Fragments or
Products.
 
(o)        GenVec has heretofore disclosed to Novartis all material information
relating to safety known to it or its Affiliates with respect to Adenovectors,
Atonal Vectors, Gene Fragments or Products.
 
(p)        There is no action, claim, demand, suit, proceeding, arbitration,
grievance, citation, summons, subpoena, inquiry or investigation of any nature,
civil, criminal, regulatory or otherwise, in law or in equity, pending or, to
the knowledge of GenVec, threatened against GenVec, any of its Affiliates or any
Third Party, in each case in connection with the GenVec IP, Adenovectors, Atonal
Vectors, Gene Fragments or Products.
 
(q)        All GenVec employees, agents and consultants who will be involved in
any aspect of the Research Collaboration or in providing support and expertise
to Novartis or its Affiliates pursuant to Section 4.2 have executed agreements
or have existing obligations under Law requiring assignment to GenVec of all
inventions made during the course of and as the result of their association with
GenVec.
 
11.3         Covenants of GenVec.  GenVec hereby covenants and agrees that:
 
(a)        GenVec shall not incur or permit to exist (and shall cause each of
its Affiliates not to incur or permit to exist), with respect to any GenVec IP,
any lien, encumbrance, charge, security interest, mortgage, liability, grant of
license to Third Parties or other restriction (including in connection with any
indebtedness).  
 
(b)        GenVec shall fulfill its obligations under the [*] License Agreement
to the extent such obligations have not been delegated to Novartis.
 
(c)        GenVec shall not enter into any subsequent agreement with [*] that
modifies or amends the [*] License Agreement without Novartis’ prior written
consent, and shall provide Novartis with a copy of all proposed modifications to
or amendments of the [*] License Agreement.
 
(d)        GenVec shall not terminate the [*] License Agreement in whole or in
part without Novartis’ prior written consent.
 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 
36

--------------------------------------------------------------------------------

 

(e)        GenVec shall promptly furnish Novartis with copies of all
communications GenVec receives from [*] that relate to (i) the [*] License
Agreement, including any determination by [*] not to file, have filed, prosecute
or maintain any [*] Patent Rights; or (ii) researching, developing, using,
making, having made, marketing, offering to sell, selling, having sold,
distributing, importing, exporting or otherwise commercializing Adenovectors,
Atonal Vectors, Gene Fragments or Products in the Field in the Territory.
 
(f)         GenVec shall promptly furnish Novartis with copies of all reports
and other communications that GenVec furnishes to [*] that relate to
researching, developing, using, making, having made, marketing, offering to
sell, selling, having sold, distributing, importing, exporting or otherwise
commercializing Adenovectors, Atonal Vectors, Gene Fragments or Product in the
Field in the Territory, and GenVec shall, to the extent permitted under the [*]
License Agreement, allow Novartis to review and comment on such reports or
before they are transmitted to [*].
 
(g)        GenVec shall, within two (2) Business Days after GenVec’s receipt
thereof, furnish Novartis with copies of all notices received by GenVec relating
to any alleged breach or default by GenVec under the [*] License
Agreement.  GenVec shall determine within five (5) Business Days of its receipt
of such notice from [*] if it can and/or will cure such alleged breach or
default.  If GenVec determines that it cannot or will not cure such alleged
breach or default, GenVec shall so notify Novartis within two (2) Business Days
after such determination.  In such case, GenVec shall allow Novartis, in its
sole discretion, to cure such alleged breach or default on behalf of GenVec,
under the terms of the [*] License Agreement, and shall fully cooperate with
Novartis to cure such alleged breach or default.
 
(h)        GenVec shall pay all remuneration or other compensation required
under applicable Law to all inventors of Research Collaboration IP and Joint IP
who are employees, agents or consultants of GenVec.
 
11.4         No Debarment. GenVec certifies that neither it, nor any of its
employees nor agents, have ever been, are currently, or are the subject of a
proceeding that would reasonably be expected to lead to it or such employees or
agents becoming, as applicable, a Debarred Entity or Debarred Individual, an
Excluded Entity or Excluded Individual or a Convicted Entity or Convicted
Individual.  GenVec certifies that if, during the Term, it, or any of its
employees or agents, become or are the subject of a proceeding that would
reasonably be expected to lead to a person becoming, as applicable, a Debarred
Entity or Debarred Individual, an Excluded Entity or Excluded Individual or a
Convicted Entity or Convicted Individual, GenVec shall immediately notify
Novartis in writing.  For purposes of this provision, the following definitions
shall apply:
 
(a)        A “Debarred Individual” is an individual who has been debarred by the
FDA pursuant to 21 U.S.C. §335a (a) or (b) from providing services in any
capacity to a person that has an approved or pending drug or biological product
application.
 
(b)        A “Debarred Entity” is a corporation, partnership or association that
has been debarred by the FDA pursuant to 21 U.S.C. §335a (a) or (b) from
submitting or assisting in the submission of any abbreviated drug application.
 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 
37

--------------------------------------------------------------------------------

 
(c)         An “Excluded Individual” or “Excluded Entity” is (i) an individual
or entity, as applicable, who has been excluded, debarred, suspended or is
otherwise ineligible to participate in Federal health care programs (as defined
in 43 U.S.C. §1320a-7b(f)(1)), such as Medicare or Medicaid, by the Office of
the Inspector General (OIG/HHS) of the U.S. Department of Health and Human
Services, or (ii) is an individual or entity, as applicable, who has been
excluded, debarred, suspended or is otherwise ineligible to participate in
federal procurement and non-procurement programs, including those produced by
the U.S. General Services Administration (GSA).
 
(d)         A “Convicted Individual” or “Convicted Entity” is an individual or
entity, as applicable, who has been convicted of a criminal offense described in
21 U.S.C. §335a (a) or 42 U.S.C. §1320a - 7(a), but has not yet been excluded,
debarred, suspended or otherwise declared ineligible as described in clauses
(a), (b) or (c) of this provision.
 
11.5           Disclaimer.  EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS
SECTION 11, NEITHER PARTY MAKES ANY REPRESENTATIONS OR EXTENDS ANY WARRANTIES OF
ANY KIND, EITHER EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY,
QUALITY, FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT, OR VALIDITY OF
PATENT CLAIMS.  NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED AS A REPRESENTATION
MADE OR WARRANTY GIVEN BY EITHER PARTY THAT EITHER PARTY WILL BE SUCCESSFUL IN
OBTAINING ANY PATENT RIGHTS, THAT ANY PATENTS WILL ISSUE BASED ON A PENDING
APPLICATION.
 
12.
LIMITATION OF LIABILITY

 
UNLESS RESULTING FROM A PARTY’S WILLFUL MISCONDUCT OR FROM A PARTY’S BREACH OF
SECTION 8, NEITHER PARTY WILL BE LIABLE TO THE OTHER PARTY OR ITS AFFILIATES FOR
SPECIAL, INCIDENTAL, CONSEQUENTIAL, EXEMPLARY, PUNITIVE, MULTIPLE OR OTHER
INDIRECT DAMAGES, OR FOR LOSS OF PROFITS, LOSS OF DATA, LOSS OF REVENUE, OR LOSS
OF USE DAMAGES, ARISING FROM OR RELATING TO THIS AGREEMENT, WHETHER BASED UPON
WARRANTY, CONTRACT, TORT, NEGLIGENCE, STRICT LIABILITY OR OTHERWISE, REGARDLESS
OF ANY NOTICE OF SUCH DAMAGES.  NOTHING IN THIS SECTION 12 IS INTENDED TO LIMIT
OR RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF EITHER PARTY UNDER THIS
AGREEMENT.
 
13.
TERMINATION

 
13.1           Term.  This Agreement becomes effective as of the Effective Date
and shall continue until the earlier of (a) the termination of this Agreement in
accordance with Section 13.2 or (b) following the First Commercial Sale of any
Product, the expiration of the last-to-expire of all Royalty Terms with respect
to all Products (the “Term”).


[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 
38

--------------------------------------------------------------------------------

 
 
13.2           Termination
 
(a)         Termination For Convenience.  Novartis shall have the right to
terminate this Agreement for convenience upon sixty (60) days prior written
notice to GenVec.
 
(b)         Termination For Material Breach.  If either Party (the
“Non-Breaching Party”) believes that the other Party (the “Breaching Party”) is
in material breach of this Agreement (including any material breach of a
representation or warranty made in this Agreement), then the Non-Breaching Party
may deliver notice of such breach to the Breaching Party.  If the Breaching
Party fails to cure such breach within the [*] period after the Breaching
Party’s receipt of such notice, the Non-Breaching Party may terminate this
Agreement in its entirety upon written notice to the Breaching Party.
 
(c)         Partial Termination For Material Breach.  If GenVec is in material
breach of this Agreement (including any material breach of a representation or
warranty made in this Agreement), then Novartis may deliver notice of such
breach to GenVec.  If GenVec fails to cure such breach within the [*] period
after GenVec’s receipt of such notice, Novartis may (in lieu of its right to
terminate the entire Agreement under Section 13.2(b)) terminate any or all of
Sections 3, 4.1, 4.2, 5.2 and 5.3 of this Agreement upon written notice to
GenVec.
 
13.3           Effects Of Termination.
 
(a)          Upon termination of this Agreement by Novartis pursuant to Section
13.2(a) or by either Party pursuant to Section 13.2(b) all licenses granted by
GenVec to Novartis hereunder shall terminate; provided that should Novartis or
any of its Affiliates or Sublicensees have any inventory of any Products, each
of them shall have eighteen (18) months thereafter in which to dispose of such
inventory (subject to the obligation to pay to GenVec any amounts due GenVec
hereunder thereon).
 
(b)         Upon termination of one or more Sections of this Agreement by
Novartis pursuant to Section 13.2(c), any amounts payable by Novartis to GenVec
pursuant to Section 6.2 and Section 6.3 shall be reduced to [*] of the amount
that would otherwise have been payable under the terms of the Agreement during
its term, but the other terms of this Agreement which have not been so
terminated shall remain in full force and effect.
 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 
39

--------------------------------------------------------------------------------

 

(c)         In addition, upon termination of this Agreement by Novartis pursuant
to Section 13.2(a) or by GenVec pursuant to Section 13.2(b), then GenVec shall
have the option, with respect to all Product(s), to assume worldwide
responsibility for development and commercialization of such Product(s),
including regulation, manufacturing, distribution, marketing and sales
activities for such Product(s).  GenVec may exercise such option for each such
Product by providing written notice to Novartis within [*] after the termination
of this Agreement by Novartis pursuant to Section 13.2(a) or by GenVec pursuant
to Section 13.2(b), as the case may be.  If GenVec exercises its option with
respect to one or more such Product(s), then Novartis shall grant to GenVec (i)
an exclusive, royalty-bearing, sublicenseable (in accordance with Section
2.1(b), with changes mutatis mutandis), non-transferable (except in accordance
with Section 14.1) license, under the Joint IP and Research Collaboration IP
necessary to research, develop, use, make, have made, market, offer to sell,
sell, have sold, distribute, import, export and otherwise commercialize such
Product(s) in the Field in the Territory, and (ii) a non-exclusive,
royalty-bearing, sublicenseable (in accordance with Section 2.1(b), with changes
mutatis mutandis), non-transferable (except in accordance with Section 14.1)
license, under the Intellectual Property Rights Controlled by Novartis and its
Affiliates, as necessary to research, develop, use, make, have made, market,
offer to sell, sell, have sold, distribute, import, export and otherwise
commercialize such Product(s) in the First Indication in the Territory.  GenVec
shall pay to Novartis consideration for the rights to develop and commercialize
such Product(s) and for the licenses granted in the preceding sentence.  Such
consideration shall be negotiated in good faith by the Parties at the time of
such option exercise, and shall consist, at a minimum, of [*].
 
(d)          The following provisions shall survive the expiration or
termination of this Agreement:  Sections 1, 4.3, 6.5, 6.6, 6.7, 6.8, 7.1, 8, 9,
12, 13.2(c) and 14, and, with respect to Joint IP and Research Collaboration IP,
7.2(a)(i) and 7.2(a)(ii)(A).
 
(e)          Upon the expiration of all applicable Royalty Terms with respect to
a Product and a country, Novartis and its Affiliates shall have a fully paid-up,
non-exclusive, perpetual license to use the GenVec IP to research, develop, use,
make, have made, market, offer to sell, sell, have sold, distribute, import,
export or otherwise commercialize such Product in the Field in such country.
 
(f)         Expiration or termination of this Agreement shall not relieve the
Parties of any obligation which has accrued prior to such expiration or
termination.  Termination of this Agreement shall be in addition to, and shall
not prejudice, the Parties’ remedies at law or in equity, including the Parties’
ability to receive legal damages and/or equitable relief with respect to any
breach of this Agreement, regardless of whether or not such breach was the
reason for the termination.
 
14.
MISCELLANEOUS

 
14.1           Assignment.  Neither this Agreement nor any of the rights or
obligations hereunder may be assigned by a Party without the prior written
consent of the other Party, except (a) Novartis may assign this Agreement, in
whole or in part, to an Affiliate of Novartis; and (b) each Party may assign
this Agreement, in whole, to a Person that acquires, by merger, sale of assets
or otherwise, all or substantially all of the business of the assigning Party to
which the subject matter of this Agreement relates.  Any assignment not in
accordance with the foregoing shall be void.  This Agreement shall be binding
upon, and shall inure to the benefit of, all permitted successors and
assigns.  Each Party agrees that, notwithstanding any provisions of this
Agreement to the contrary, in the event that this Agreement is assigned by a
Party in connection with the sale or transfer of all or substantially all of the
business of such Party to which the subject matter of this Agreement relates,
such assignment shall not provide the non-assigning Party with rights or access
to the Intellectual Property Rights of the acquirer of such assigning Party.


[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 
40

--------------------------------------------------------------------------------

 
 
14.2           Force Majeure.  Neither Party will be held liable or responsible
to the other Party nor be deemed to have breached this Agreement for failure or
delay in fulfilling or performing any provision of this Agreement when such
failure or delay results from causes beyond the reasonable control of the
affected Party, which may include embargoes, acts of war (whether declared or
not), insurrections, riots, civil commotions, acts of terrorism, strikes,
lockouts or other labor disturbances, or acts of God.  The affected Party will
notify the other Party of such force majeure circumstances as soon as reasonably
practical (including its best estimate of the likely extent and duration of the
interference with its activities), and will make every reasonable effort to
mitigate the effects of such force majeure circumstances and to resume
performance of its obligations hereunder.
 
14.3           Notices.
 
Notices to Novartis shall be addressed to:


  Novartis Institutes for BioMedical Research, Inc.
  250 Massachusetts Avenue
  Cambridge, MA 02139
  USA
  Attention: General Counsel
  Fax:  (617) 871-3349


Notices to GenVec shall be addressed to:


  65 West Watkins Mill Road
  Gaithersburg, MD 20878
  USA
  Attention:  President
  Fax: (240) 632-0735


With a copy to:


  McDermott Will & Emery LLP
  600 Thirteenth Street, NW
  Washington, DC 20005
  USA
  Attention:  Robert Nicholas and Thomas Repke
  Fax:  (202) 756-8087
 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 
41

--------------------------------------------------------------------------------

 


Any Party may change its address by giving notice to the other Party in the
manner provided in this Section 14.3.  Any notice required or provided for by
the terms of this Agreement shall be in writing, in the English language, and
shall be (a) sent by certified or registered mail, return receipt requested,
postage prepaid, (b) sent via an internationally recognized overnight courier
service, (c) sent by facsimile transmission, or (d) delivered by hand.  The
effective date of the notice shall be the actual date of receipt by the
receiving Party.


14.4           Corporate Citizenship. Novartis gives preference to Third Parties
who share Novartis’ societal and environmental values, as set forth in the
Novartis Policy on Corporate Citizenship and Novartis Corporate Citizenship
Guideline #5, both of which are attached as Exhibit H and incorporated herein by
reference.  Accordingly, GenVec represents and warrants that this Agreement will
be performed in material compliance with all applicable laws and regulations,
including laws and regulations relating to health, safety and the environment,
fair labor practices and unlawful discrimination.
 
14.5           Relationship of the Parties.  The Parties shall be deemed
independent contractors for all purposes hereunder.  This Agreement does not
constitute a partnership, joint venture or agency between the Parties.  Neither
Party is an agent of the other Party and has no authority to represent the other
Party as to any matters.
 
14.6           Governing Law.  This Agreement shall be governed by and construed
in accordance with the Laws of the State of New York, other than any principle
of conflict or choice of laws that would cause the application of the Laws of
any other jurisdiction; provided, that matters of intellectual property law
concerning the existence, validity, ownership, infringement or enforcement of
intellectual property shall be determined in accordance with the national
intellectual property Laws relevant to the intellectual property in question.
 
14.7           Dispute Resolution.  Matters before the JSC shall be governed by
the process specified in Section 3.5.  Any controversy, claim or dispute arising
out of or relating to this Agreement that is not subject to Section 3.5, shall
be settled, if possible, through good faith negotiations between the
Parties.  All negotiations pursuant to this Section 14.7 are confidential and
shall be treated as compromise and settlement negotiations for purposes of
applicable rules of evidence.  If the Parties are unable to settle the dispute
within twenty (20) days after commencement of good faith negotiations pursuant
to this Section 14.7, then each Party reserves its right to any and all remedies
available under law or equity with respect to the dispute; provided that any
Party may seek immediate injunctive or other interim relief from any court of
competent jurisdiction as necessary to enforce the provisions of Section 8 and
to enforce and prevent infringement or misappropriation of the Patent Rights,
Know-How or Confidential Information Controlled by such Party
 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 
42

--------------------------------------------------------------------------------

 

14.8           Consent to Jurisdiction.  Each Party irrevocably submits to the
exclusive jurisdiction of the United States District Court for the Southern
District of New York for the purposes of any suit, action or other proceeding
arising out of the this Agreement.  Each Party agrees to commence any such
action, suit or proceeding in the United States District Court for the Southern
District of New York or if such suit, action or other proceeding may not be
brought in such court for jurisdictional reasons, in the Supreme Court of the
State of New York, New York County.  Each Party further agrees that service of
any process, summons, notice or document by U.S. registered mail to such Party’s
respective address set forth in Section 14.3 shall be effective service of
process for any action, suit or proceeding in New York with respect to any
matters to which it has submitted to jurisdiction in this Section 14.8. Each
Party irrevocably and unconditionally waives any objection to the laying of
venue of any action, suit or proceeding arising out of this Agreement in the
United States District Court for the Southern District of New York, and hereby
and thereby further irrevocably and unconditionally waives and agrees not to
plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum.
 
14.10         Severability.  If, under applicable Law, any provision of this
Agreement is invalid or unenforceable, or otherwise directly or indirectly
affects the validity of any other material provision(s) of this Agreement
(“Severed Clause”), the Parties mutually agree that this Agreement shall endure
except for the Severed Clause.  The Parties shall consult and use commercially
reasonable efforts to agree upon a valid and enforceable provision that best
accomplishes the original intentions of the Parties.  Notwithstanding the
foregoing, in the event that the Parties cannot reach a mutually agreeable and
enforceable replacement for such provision, then (a) such provision shall be
excluded from this Agreement, (b) the balance of this Agreement shall be
interpreted as if such provision were so excluded such that the objectives
contemplated by the Parties when entering into this Agreement may be realized,
and (c) the balance of this Agreement shall be enforceable in accordance with
its terms.
 
14.11         Entire Agreement.  This Agreement constitutes the entire agreement
among the Parties with respect to the subject matter herein and supersedes all
previous agreements (including the Prior Confidentiality Agreement), whether
written or oral, with respect to such subject matter.  The Parties hereby also
reference the Common Stock Purchase Agreement.
 
14.12         Amendment and Waiver.  This Agreement may not be amended, nor any
rights hereunder waived, except in a writing signed by the properly authorized
representatives of each Party.
 
14.13         No Implied Waivers.  The waiver by a Party of a breach of any
provision of this Agreement by the other Party shall not be construed as a
waiver of any succeeding breach of the same or any other provision, nor shall
any delay or omission on the part of a Party to exercise or avail itself of any
right that it has or may have hereunder operate as a waiver of any right by such
Party.
 
14.14         Execution In Counterparts.  This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, and all of
which together shall constitute one and the same instrument.  Signatures
provided by facsimile transmission or in Adobe™ Portable Document Format (PDF)
sent by electronic mail shall be deemed to be original signatures.
 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 
43

--------------------------------------------------------------------------------

 
 
[Remainder of Page Intentionally Left Blank]
 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 
44

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties hereto have set their hand as of the date first
above written.



NOVARTIS INSTITUTES FOR BIOMEDICAL RESEARCH, INC.        
By:
 
   
Name:
   
Title:
        GENVEC, INC.        
By:
  
   
Name:
   
Title:
 

 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 
45

--------------------------------------------------------------------------------

 

EXHIBIT A


ADENOVECTORS


[*]


[*]
[*]
[*]
[*]
[*]
[*]


[*]


[*]
[*]
[*]


[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 
46

--------------------------------------------------------------------------------

 


EXHIBIT B


GENVEC PATENT RIGHTS


Technology
Group
 
Application
 
Filing Date
 
Descriptive/Short
Title or Identifier
 
Publication/Patent
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
                                                     
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]

 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission
 
47

--------------------------------------------------------------------------------


 
Technology
Group
 
Application
 
Filing Date
 
Descriptive/Short
Title or Identifier
 
Publication/Patent
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]

 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission
 
48

--------------------------------------------------------------------------------


 
Technology
Group
 
Application
 
Filing Date
 
Descriptive/Short
Title or Identifier
 
Publication/Patent
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]

 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission
 
 
49

--------------------------------------------------------------------------------

 

EXHIBIT C
 
RESEARCH COLLABORATION PLAN
 
[*]


[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 
50

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
GLOBAL LABORATORY NOTEBOOK GUIDELINES



--------------------------------------------------------------------------------

[*]


[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 
51

--------------------------------------------------------------------------------

 

EXHIBIT E


TECHNOLOGY TRANSFER


 
a.
[*]

 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 
52

--------------------------------------------------------------------------------

 


EXHIBIT F
 
FORM OF INVOICE
 
Company Name
INVOICE
Street Address
DATE: Month Day, Year
City, State ZIP Code
INVOICE #: XX
Phone 1xxxxxx
NOVARTIS PO#:  XXXXXXXX
Fax 1xxxxxx
 



Bill To:


Novartis Institutes for Biomedical Research
Attn: Novartis Contact Name
PO Box 5990
Portland OR, 97228-5990


Upfront/Milestone/Royalty or any other payment debit in reference to Research
Collaboration and License Agreement between GenVec, Inc. and Novartis Institutes
for BioMedical Research, Inc. effective as of (date).


PO Line
Number
 
DESCRIPTION
 
AMOUNT
             
1
 
Upfront payment with reference made to the relevant section of the contract
  $ XX.XX                
2
 
Detailed description of milestone payment and achievement with reference made to
the relevant section of the contract
  $ XX.XX                    
TOTAL 
  $ XX.XX  



Remit to:
Bank Wire Information:
Bank Name:
XX
Account No.:
XX
ABA#:
XX (only applicable in the US)
IBAN:
XX (only applicable in Europe)
SWIFT CODE:
XX (applicable US and Europe)



[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 
53

--------------------------------------------------------------------------------

 

EXHIBIT G
GENVEC IN-LICENSE AGREEMENTS


[*]
 
[*]The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 
54

--------------------------------------------------------------------------------

 

EXHIBIT H


NOVARTIS POLICY ON CORPORATE CITIZENSHIP AND
NOVARTIS CORPORATE CITIZENSHIP GUIDELINE #5


[See attached]

 
55

--------------------------------------------------------------------------------

 